United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued April 28, 2020                 Decided August 7, 2020

                        No. 19-5331

COMMITTEE ON THE JUDICIARY OF THE UNITED STATES HOUSE
                OF REPRESENTATIVES,
                      APPELLEE

                            v.

                 DONALD F. MCGAHN, II,
                     APPELLANT


            On Petition for Rehearing En Banc


    Hashim M. Mooppan, Deputy Assistant Attorney General,
U.S. Department of Justice, argued the cause for appellant.
With him on the brief were Mark R. Freeman and Michael S.
Raab, Attorneys.

    Douglas N. Letter, General Counsel, and Megan Barbero,
Deputy General Counsel, U.S. House of Representatives,
argued the cause for appellee. With them on the brief were
Todd B. Tatelman, Principal Deputy General Counsel,
Josephine Morse, Deputy General Counsel, Adam A. Grogg
and William E. Havemann, Associate General Counsel,
Jonathan B. Schwartz, Attorney, Annie L. Owens, Joshua A.
Geltzer, and Matthew S. Hellman.
                              2
     Elizabeth B. Wydra, Brianne J. Gorod, and Ashwin P.
Phatak were on the brief for amici curiae Former Department
of Justice Officials in support of appellee.

   Irvin B. Nathan, John A. Freedman, Andrew T. Tutt, and
Samuel F. Callahan were on the brief for amici curiae Former
Members of Congress in support of appellee.

     Andrew D. Herman was on the brief for amici curiae the
Lugar Center and the Levin Center at Wayne Law in support
of appellee.

     Dwayne D. Sam and David Bookbinder were on the brief
for amicus curiae Niskanen Center in support of appellee.

    Kelsi Brown Corkran, Benjamin F. Aiken, and Sarah H.
Sloan were on the brief for amici curiae Professors Jonathan R.
Nash, et al. in support of appellee.

    Michael J. Miarmi and Rhea Ghosh were on the brief for
amici curiae Nixon Impeachment Scholars in support of
appellee.

   Katharine M. Mapes was on the brief for amicus curiae
Morton Rosenberg in support of appellee.

    Lawrence S. Robbins, D. Hunter Smith, and Megan
Browder were on the brief for amici curiae Former General
Counsels of the U.S. House of Representatives in support of
appellee.
                                 3
   Before: SRINIVASAN, Chief Judge, HENDERSON, ROGERS,
TATEL, GARLAND, GRIFFITH, MILLETT, PILLARD, WILKINS,
KATSAS*, and RAO*, Circuit Judges.

    Opinion of the Court by Circuit Judge ROGERS.

    Dissenting opinion by Circuit Judge HENDERSON.

    Dissenting opinion by Circuit Judge GRIFFITH.

    ROGERS, Circuit Judge: The question before the en banc
court is whether the Committee on the Judiciary of the House
of Representatives has standing under Article III of the
Constitution to seek judicial enforcement of its duly issued
subpoena. Upon applying the principles of Article III standing,
we hold that it does.

     The Constitution charges Congress with certain
responsibilities, including to legislate, to conduct oversight of
the federal government, and, when necessary, to impeach and
remove a President or other Executive Branch official from
office. Possession of relevant information is an essential
precondition to the effective discharge of all of those duties.
Congress cannot intelligently legislate without identifying
national problems in need of legislative solution and relying on
testimony and data that provide a deeper understanding of
those problems, their origins, and potential solutions. It
likewise cannot conduct effective oversight of the federal
government without detailed information about the operations
of its departments and agencies. And it cannot undertake
impeachment proceedings without knowing how the official in



* Judge Katsas and Judge Rao did not participate in this matter.
                               4
question has discharged         his   or   her    constitutional
responsibilities.

     The Committee, acting on behalf of the full House of
Representatives, has shown that it suffers a concrete and
particularized injury when denied the opportunity to obtain
information necessary to the legislative, oversight, and
impeachment functions of the House, and that its injury would
be redressed by the order it seeks from the court. The
separation of powers and historical practice objections
presented here require no different result. Indeed, the ordinary
and effective functioning of the Legislative Branch critically
depends on the legislative prerogative to obtain information,
and constitutional structure and historical practice support
judicial enforcement of congressional subpoenas when
necessary.

                               I.

     In March 2019, the House Judiciary Committee (“the
Committee”) began an investigation into alleged misconduct
by President Trump and his close advisors. See H. REP. NO.
116-105, at 13 (2019). Its investigation followed upon
publication of the report of Special Counsel Robert S. Mueller.
See ROBERT S. MUELLER, III, REPORT ON THE INVESTIGATION
INTO RUSSIAN INTERFERENCE IN THE 2016 PRESIDENTIAL
ELECTION (2019). During his investigation, the Special
Counsel interviewed Donald F. McGahn, II, then serving as
White House Counsel. In declining to exonerate the President,
the Special Counsel explained that the Office of Legal Counsel
(“OLC”) in the Department of Justice had opined that indicting
or criminally prosecuting a sitting President would violate the
separation of powers. See id., vol. II at 1. The Special
Counsel’s Report accordingly concluded that impeachment
would be the mechanism to address whether President Trump
                               5
impermissibly coordinated with the Russian government in
connection with the 2016 Presidential election or obstructed
justice in the course of the Special Counsel’s investigation. See
id.    The Committee’s investigation responded to this
conclusion.

     The Committee’s interest in McGahn’s testimony
therefore arose in furtherance of the “sole Power of
Impeachment” vested in the House of Representatives under
Article I, section 2, clause 5 of the Constitution, and included
consideration of the amendment or enactment of laws on
ethical conduct by Executive Branch officials and oversight of
the Department of Justice (“the Department”) and the Federal
Bureau of Investigation to determine if they were operating
with requisite independence. Memorandum from Hon. Jerrold
Nadler, Chairman, Comm. on the Judiciary, U.S. House of
Representatives, to Members of the Committee, at 4–8 (July
11, 2019) (hereinafter “Nadler Memorandum”); H. REP. NO.
116-346, at 132–34, 159–60 & n.928 (2019); H. REP. NO. 116-
105, at 13. The Committee requested that McGahn turn over
documents related to the President’s alleged obstruction of the
Special Counsel’s investigation. His testimony would, in turn,
inform the Committee’s determination of whether President
Trump had committed impeachable offenses in obstructing the
Special Counsel’s investigation and whether to recommend
articles of impeachment. McGahn’s testimony would also
inform House oversight and legislative functions in
determining the need for legislation to protect federal law
enforcement investigations from improper political
interference. Nadler Memorandum at 4–8; H. REP. NO. 116-
346, at 132–34, 159–60 & n.928; H. REP. NO. 116-105, at 13.

    When McGahn, then no longer White House Counsel,
declined these requests, the Committee issued a subpoena on
April 22, 2019, ordering McGahn to appear at a May 21, 2019,
                               6
hearing to testify and to produce the requested documents. On
May 20, McGahn’s successor as White House Counsel
informed the Committee that the President had “directed Mr.
McGahn not to appear at the Committee’s scheduled hearing”
because the OLC had opined that close Presidential advisors
were “absolutely immune from compelled congressional
testimony.” Letter from Pat A. Cipollone, White House
Counsel, to Hon. Jerrold Nadler, Chairman, Comm. on the
Judiciary, U.S. House of Representatives, at 1–2 (May 20,
2019). McGahn’s private counsel confirmed that he would not
appear. Letter from William A. Burck to Hon Jerrold Nadler,
Chairman, Comm. on the Judiciary, U.S. House of
Representatives, at 1 (May 20, 2019).

     Although agreement was ultimately reached on the
production of the subpoenaed documents, McGahn repeatedly
rejected the Committee’s continuing offers of accommodations
in attempting to secure his testimony. Finally, impasse having
been reached, the Committee, as authorized by the House of
Representatives in H. RES. 430, 116th Cong. (2019), filed suit
in the federal district court on August 17, 2019, to enforce its
subpoena. The complaint sought a declaratory judgment “that
McGahn’s refusal to appear before the Committee in response
to the subpoena issued to him was without legal justification”
and an injunction “ordering McGahn to appear and testify
forthwith before the Committee” “as to matters and
information discussed in the Special Counsel’s Report and any
other matters and information over which executive privilege
has been waived or is not asserted.” Compl. at 53. The
Department of Justice has represented McGahn in this
litigation.

    The district court, in response to the parties’ cross-motions
for summary judgment, ruled that the Committee had both
standing and a cause of action to enforce its subpoena, and that
                                7
the court had subject matter jurisdiction over the lawsuit. On
the merits, the district court rejected McGahn’s claim of
absolute immunity from a congressional subpoena and directed
him to appear before the Committee. Because McGahn might
be entitled to withhold certain information on the basis of
recognized privileges, the district court clarified that the
injunction required McGahn only to appear before the
Committee, not necessarily to answer any questions. Comm.
on the Judiciary, U.S. House of Representatives v. McGahn,
415 F. Supp. 3d 148, 214–15 (D.D.C. 2019).

     Upon McGahn’s appeal, a divided three-judge panel of
this court held that the Committee lacked Article III standing
because of separation-of-powers principles and historical
practice.     Comm. on the Judiciary, U.S. House of
Representatives v. McGahn, 951 F.3d 510 (D.C. Cir. 2020).
The court granted the Committee’s petition for en banc review
to consider whether the Committee has standing to seek
enforcement of its subpoena in federal court. Order at 2 (Mar.
13, 2020).

                                II.

     Article III of the Constitution vests in the federal judiciary
“[t]he judicial power of the United States,” U.S. CONST. art. III,
§ 1, which extends to “[c]ases” and “[c]ontroversies,” id. § 2.
“‘One element of the case-or-controversy requirement’ is that
plaintiffs ‘must establish that they have standing to sue.’”
Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013)
(quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)). The
standing inquiry is “[t]rained on whether the plaintiff is [a]
proper party to bring [a particular lawsuit].” Ariz. State
Legislature v. Ariz. Indep. Redistricting Comm’n, 135 S. Ct.
2652, 2663 (2015) (second and third alterations in original)
(quoting Raines, 521 U.S. at 818). It “limits the category of
                               8
litigants empowered to maintain a lawsuit in federal court to
seek redress for a legal wrong.” Spokeo v. Robbins, 136 S. Ct.
1540, 1547 (2016). When determining whether a plaintiff has
Article III standing, the court must assume that the Committee
will prevail on the merits. See Warth v. Seldin, 422 U.S. 490,
500 (1975); Estate of Boyland v. U.S. Dep’t of Agriculture, 913
F.3d 117, 123 (D.C. Cir. 2019). Because “reaching the merits
of the dispute would force us to decide whether an action taken
by one of the other two branches of the Federal Government
was unconstitutional,” the court’s standing inquiry must be
“especially rigorous.” Raines, 521 U.S. at 819–20. Our
analysis reflects that rigor.

     “[T]he ‘irreducible constitutional minimum’ of standing
consists of three elements.” Spokeo, 136 S. Ct. at 1547
(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992)). “The plaintiff must have (1) suffered an injury in fact,
(2) that is fairly traceable to the challenged conduct of the
defendant, and (3) that is likely to be redressed by a favorable
judicial decision.” Id. At issue is injury in fact, “the ‘[f]irst
and foremost’ of standing’s three elements.” Id. (alteration in
original) (quoting Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 103 (1998)). “To establish injury
in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and
particularized’ and ‘actual or imminent, not conjectural or
hypothetical.’” Id. at 1548 (quoting Lujan, 504 U.S. at 560).
These are distinct requirements: in addition to being actual or
imminent, “an injury in fact must be both concrete and
particularized.” Id.

     The Supreme Court has confirmed that these general
principles of standing apply to institutional injuries claimed by
legislative bodies. In Arizona State Legislature v. Arizona
Independent Redistricting Commission, 135 S. Ct. 2652
                                9
(2015), the Supreme Court held that the Arizona State
Legislature had standing to challenge as unconstitutional a
ballot provision that vested redistricting authority in an
independent agency. See id. at 2665–66. Analyzing whether
the legislature had demonstrated standing, the Court invoked
its familiar standing test. See id. at 2663. An institutional body
seeking to demonstrate standing “‘must show, first and
foremost,’ injury in the form of ‘“invasion of a legally
protected interest” that is “concrete and particularized” and
“actual or imminent.”’” Id. (quoting Arizonans for Official
English v. Arizona, 520 U.S. 43, 64 (1997)). The first element
of the test, injury in fact, thus applies to a legislative body
seeking to demonstrate standing. The remainder of the test also
applies: “[t]he Legislature’s injury must also be ‘fairly
traceable to the challenged action’ and ‘redressable by a
favorable ruling.’” Id. (quoting Clapper, 568 U.S. at 409).

     We begin our analysis here, addressing these general
principles of standing, before turning to the special
considerations presented by the interbranch nature of this
litigation. Ultimately, we hold that the Committee has Article
III standing to protect against the denial of that to which it
alleges it is entitled, namely McGahn’s testimony in response
to its duly issued subpoena. McGahn’s disregard of the
subpoena, the validity of which he has never challenged,
deprived the Committee of specific information sought in the
exercise of its constitutional responsibilities. The Committee
is the “proper party” to bring this “particular lawsuit,” id.
Because the Committee’s injury has been caused by McGahn’s
defiance of its subpoena and can be cured here only by judicial
enforcement of the subpoena, the injury is traceable to
McGahn’s conduct and judicially redressable. And, contrary
to McGahn’s positions, the Committee’s standing is consistent
with the system of separated powers and capable of resolution
                               10
through the judicial process, see Allen v. Wright, 468 U.S. 727,
752 (1984).

                               A.

      To be judicially cognizable and form the basis of Article
III standing, an injury must be concrete, as opposed to abstract.
A concrete injury is an injury that is real; it “must actually
exist.” Spokeo, 136 S. Ct. at 1548. “‘Concrete’ is not,
however, necessarily synonymous with ‘tangible.’ Although
tangible injuries are perhaps easier to recognize,” the Supreme
Court has acknowledged “that intangible injuries can
nevertheless be concrete.” Id. at 1549.

      As to the concreteness of the Committee’s alleged injury,
the Supreme Court has acknowledged the essentiality of
information to the effective functioning of Congress and long
“held that each House has power ‘to secure needed
information’” through the subpoena power. Trump v. Mazars
USA, LLP, 140 S. Ct. 2019, 2031 (2020) (quoting McGrain v.
Daugherty, 273 U.S. 135, 161 (1927)). Because Congress must
have access to information to perform its constitutional
responsibilities, when Congress “does not itself possess the
requisite information — which not infrequently is true —
recourse must be had to others who do possess it.” McGrain,
273 U.S. at 175. Therefore, “the power of inquiry — with
process to enforce it — is an essential and appropriate auxiliary
to the legislative function.” Id. at 174. “Without the power to
investigate — including of course the authority to compel
testimony, either through its own processes or through judicial
trial — Congress could be seriously handicapped in its efforts
to exercise its constitutional function wisely and effectively.”
Quinn v. United States, 349 U.S. 155, 160–61 (1955); see
Mazars, 140 S. Ct. at 2031. That constitutional power entitles
                              11
each House to the testimony of a witness and production of
requested documents in response to a lawful subpoena.

     The subpoena power is potent. Each House of Congress is
specifically empowered to compel testimony from witnesses
and the production of evidence in service of its constitutional
functions, and the recipient of a subpoena is obligated by law
to comply.

         It is unquestionably the duty of all citizens to
         cooperate with the Congress in its efforts to
         obtain the facts needed for intelligent legislative
         action. It is their unremitting obligation to
         respond to subpoenas, to respect the dignity of the
         Congress and its committees and to testify fully
         with respect to matters within the province of
         proper investigation.

Watkins v. United States, 354 U.S. 178, 187–88 (1957); see
Mazars, 140 S. Ct. at 2036 (quoting Watkins, 354 U.S. at 187).

     The power of each House of Congress to compel witnesses
to appear before it to testify and to produce documentary
evidence has a pedigree predating the Founding and has long
been employed in Congress’s discharge of its primary
constitutional responsibilities: legislating, conducting
oversight of the federal government, and, when necessary,
checking the President through the power of impeachment.
Congressional subpoenas have their historical basis in the
“emergence of [the English] Parliament.” Watkins, 354 U.S. at
188. Congress began using its investigative powers from the
earliest days of the Republic to investigate national problems
and probe for possible federal solutions. See Mazars, 140 S.
Ct. at 2029–30. Yet “[t]he Nation was almost one hundred
years old before the first case reached [the Supreme] Court to
                                12
challenge the use of compulsory process as a legislative
device.” Watkins, 354 U.S. at 193. In that case, Kilbourn v.
Thompson, 103 U.S. 168 (1881), the Supreme Court held that
the House had “exceeded the limit of its own authority” by
inquiring into a matter that “could result in no valid legislation
on the subject to which the inquiry referred.” Id. at 192, 195.
Congress’s power to issue subpoenas in conjunction with
legislative investigations was confirmed by the Supreme Court
in McGrain, 273 U.S. 135, and Sinclair v. United States, 279
U.S. 263 (1929). “Following these important decisions, . . .
there was vigorous use of the investigative process by a
Congress bent upon harnessing and directing the vast economic
and social forces of the times.” Watkins, 354 U.S. at 195.

      Congress commonly uses subpoenas not only to develop
legislation but also in furtherance of its oversight of the federal
government, including the Executive Branch. This subpoena
power “comprehends probes into departments of the Federal
Government to expose corruption, inefficiency or waste.”
Watkins, 354 U.S. at 187. Subject to certain restraints, see, e.g.,
id., “[a] legislative inquiry may be as broad, as searching, and
as exhaustive as is necessary to make effective the
constitutional powers of Congress,” Townsend v. United
States, 95 F.2d 352, 361 (D.C. Cir. 1938). Indeed, the Court
has recently emphasized that “[u]nless Congress have and use
every means of acquainting itself with the acts and the
disposition of the administrative agents of the government, the
country must be helpless to learn how it is being served.”
Mazars, 140 S. Ct. at 2033 (quoting United States v. Rumely,
345 U.S. 41, 43 (1953)).

     The House of Representatives employs its subpoena power
in service of its constitutional power of impeachment, as the
Committee’s investigation illustrates. The Constitution vests
in the House of Representatives the “sole Power of
                                13
Impeachment,” U.S. CONST. art. I, § 2, cl. 5, and thereby
empowers the House to set in motion a process that may result
in the removal of the President from Office. To level the grave
accusation that a President may have committed “Treason,
Bribery, or other high Crimes and Misdemeanors,” U.S.
CONST. art. II, § 4, the House must be appropriately informed.
And it cannot fully inform itself without the power to compel
the testimony of those who possess relevant or necessary
information. As far back as 1796, George Washington, the
Nation’s first President, acknowledged that the House may
compel the President to turn over some Executive Branch
information if sought as part of an impeachment investigation.
See Pres. George Washington, Message to the House
Regarding Documents Relative to the Jay Treaty (Mar. 30,
1796); see Mazars, 140 S. Ct. at 2029–30. Decades later,
Congress also issued subpoenas to President Nixon during its
impeachment investigation of him. See Senate Select Comm.
on Presidential Campaign Activities v. Nixon, 498 F.2d 725,
726–27 (D.C. Cir. 1974).

     The House, then, has a long-recognized right, based in the
Constitution, to have McGahn appear to testify and produce
documents. Because each House of Congress delegates its
power of inquiry to its Committees, which are “endowed with
the full power of Congress to compel testimony,” Watkins, 354
U.S. at 201; HOUSE RULES X & XI, cl. 2(m)(1), the Committee
exercised the House’s subpoena power when it issued a
subpoena to McGahn. By refusing to testify in response to the
Committee’s concededly valid subpoena, McGahn has denied
the Committee something to which it alleges it is entitled by
law. And because the Committee has alleged the deprivation
of testimony to which it is legally entitled, its asserted injury is
concrete.
                                14
     In other contexts, as well, the Supreme Court has held that
when a person seeks to obtain information the government is
required to disclose, the denial of the information is a concrete
injury for standing purposes. For example, in FEC v. Akins,
524 U.S. 11 (1998), the Court held that the plaintiffs had
suffered an Article III injury “consist[ing] of their inability to
obtain information . . . that, on their view of the law,” they
were legally entitled to. Id. at 21. Similarly, in Public Citizen
v. DOJ, 491 U.S. 440 (1989), the Court held that plaintiffs
incurred an injury sufficient to support standing when they
were denied access to agency records to which they were
legally entitled. Id. at 449. Akins and Public Citizen thereby
support the principle that the denial of information to which the
plaintiff claims to be entitled by law establishes a quintessential
injury in fact. See Shays v. FEC, 528 F.3d 914, 923 (D.C. Cir.
2008). Here, each House of the Congress has a constitutionally
grounded entitlement to obtain information, namely McGahn’s
testimony, in carrying out its constitutional functions.
McGahn’s denial of the information to which the Committee
alleges it is entitled results in informational injury of the kind
that the Supreme Court held supported standing in Akins and
Public Citizen.

     By analogy, private parties undeniably have standing to
seek judicial enforcement of compliance with subpoenas. And
Courts have regularly entertained lawsuits in which a
legislative body seeks to enforce a subpoena against a private
party. See, e.g., In re Application of Senate Permanent
Subcomm. on Investigations, 655 F.2d 1232 (D.C. Cir. 1981);
Senate Select Comm., 498 F.2d 725; Senate Permanent Comm.
v. Ferrer, 199 F. Supp. 3d 125 (D.D.C. 2016). Further, the
OLC, in opinions never withdrawn, has stated that a House of
Congress can file a civil action to seek enforcement of its
subpoenas. See Response to Congressional Requests for
Information Regarding Decisions Made Under the
                               15
Independent Counsel Act, 10 Op. O.L.C. 68, 83 (1986)
(“Cooper Opinion”); Prosecution for Contempt of Congress of
an Executive Branch Official Who Has Asserted a Claim of
Executive Privilege, 8 Op. O.L.C. 101, 137 (1984) (“Olson
Opinion”). A legislative body, then, generally has standing to
sue to obtain information it claims it has been wrongfully
denied, at least when a private party is withholding
information. McGahn maintains the result is different when
the defendant withholding the information is another branch of
government, but the reasons he offers do not explain why the
identity of the defendant should make a difference for purposes
of standing, which is focused on whether the plaintiff is the
proper party to bring the lawsuit. See Part III infra.

     In sum, by virtue of the House’s long-recognized subpoena
power, the Committee was entitled to McGahn’s testimony
pursuant to its duly issued subpoena, which he has never
challenged, and the specific information the Committee would
learn therefrom in connection with carrying out its
constitutional duties. By defying the subpoena, McGahn has
deprived the Committee of that testimony and that deprivation
is a concrete injury.

                               B.

     The Committee’s asserted injury must be not only concrete
but also particularized. “For an injury to be ‘particularized,’ it
‘must affect the plaintiff in a personal and individual way.’”
Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560 n.1).
An injury is not particularized if it is “undifferentiated” and
“‘common to all members of the public.’” United States v.
Richardson, 418 U.S. 166, 177 (1974) (quoting Ex parte Levitt,
302 U.S. 633, 634 (1937)). The injury, in short, must be
specific to the plaintiff.
                                16
     Virginia House of Delegates v. Bethune-Hill, 139 S. Ct.
1945 (2019), provides some guidance on particularization
when a legislative institution seeks to show injury in fact. In
that case, the Virginia House of Delegates sought to appeal the
judicial invalidation of a redistricting plan in whose enactment
it had participated. Id. at 1950. But the Virginia legislature
was composed of two houses: the Senate and the House of
Delegates. See id. at 1949. And the interest that the House of
Delegates asserted — in defending the validity of a
redistricting plan that it had approved — was shared with the
Senate. See id. at 1953. Thus, to the extent that judicial
invalidation of legislation constituted an injury in fact, the
House of Delegates as one half of a bicameral legislature was
not an appropriate party to vindicate that injury. Rather, to
challenge the judicial invalidation, the Senate and House of
Delegates would have needed to act together, akin to the
circumstances of Arizona State Legislature, “in which the
Court recognized the standing of the Arizona House and Senate
— acting together — to challenge a referendum.” Id. at 1953.
What undermined the House of Delegates’ attempt to show
standing was the “mismatch between the body seeking to
litigate and the body to which the relevant [state] constitutional
provision allegedly assigned . . . authority.” Id. Although not
explicitly couched in terms of particularization, the Court’s
focus on “mismatch” is an inquiry into whether the claimed
injury is personal to the plaintiff or else shared by a larger
group of which the plaintiff is only a component — in other
words, whether the injury is particularized.

     The Committee’s asserted injury is particularized because
the Committee “is an institutional plaintiff asserting an
institutional injury,” Ariz. State Legislature, 135 S. Ct. at 2664.
There is no “mismatch” here, Va. House of Delegates, 139 S.
Ct. at 1953: the body whose informational and investigative
prerogatives have been infringed is the body authorized by
                                17
House Resolution 430 to bring the present lawsuit. The power
to issue a subpoena “may be exercised by a committee acting .
. . on behalf of one of the Houses” of Congress. Eastland v.
U.S. Servicemen’s Fund, 421 U.S. 491, 505 (1975). The full
House of Representatives has delegated its subpoena authority
to its Committees, empowering each Committee “to require, by
subpoena or otherwise, the attendance and testimony of such
witnesses and the production of such books, records,
correspondence, memoranda, papers, and documents as it
considers necessary.” HOUSE RULE XI, cl. 2(m)(1). A House
Committee that issues a subpoena, including the Committee on
the Judiciary, thus exercises the subpoena power of the full
House.

     The House Judiciary Committee has issued the McGahn
subpoena on behalf of, and with the authorization of, the full
House of Representatives. There is no dispute that the House
as an institution may unilaterally obtain what its authorized
Committee seeks to compel here: McGahn’s testimony. The
Senate naturally need not sign off on the House’s subpoenas;
so it need not join efforts to vindicate them in the courts.
Because the Committee exercised the investigative authority of
the full House, the Committee was entitled to McGahn’s
testimony. Denial of his testimony is a deprivation that is a
concrete injury and because the plaintiff is the distinctly injured
party, the injury is particularized.

      The House of Representatives has a unique interest under
the Constitution in vindicating this injury. The Constitution
places in the House sole responsibility to determine whether to
file articles of impeachment against the President. U.S. CONST.
art. 1, § 2, cl. 5. The subpoena power of the House exercised
by the Committee in subpoenaing McGahn relates directly to
that responsibility. The House’s other constitutional functions
of legislation and oversight are also handicapped by McGahn’s
                               18
defiance of the subpoena, as explained in the Nadler
Memorandum. Because of delegations pursuant to House
Rules and passage of a House Resolution authorizing the
present lawsuit, the Committee is an appropriate plaintiff to
vindicate that injury.

                               C.

     The remaining two prongs of the traditional standing test
— that the injury is “fairly traceable to the challenged conduct”
and “is likely to be redressed by a favorable [judicial]
decision,” Va. House of Delegates, 139 S. Ct. at 1950 — are
readily met. The injury that the Committee asserts has been
directly caused by McGahn’s conduct that it seeks to have
enjoined. McGahn’s refusal to testify before the Committee in
response to a valid subpoena is responsible for the denial of
information to which the Committee claims it is entitled and
the resulting handicapping of the House’s discharge of its
constitutional obligations that the Committee now seeks to
remedy in this lawsuit.

     The injury is also likely to be redressed by a favorable
judicial decision. The Committee’s lawsuit seeks “declaratory
and injunctive relief” “[d]eclar[ing] that McGahn’s refusal to
appear before the Committee in response to the subpoena
issued to him was without legal justification” and “ordering
McGahn to appear and testify forthwith before the
Committee.” Compl. at 53. If the court grants the Committee
that relief, the deprivation that the Committee has suffered will
be remedied. The Committee has therefore demonstrated
redressability.
                               19
                               III.

       The present lawsuit, brought by a Committee of the House
of Representatives against a former White House Counsel,
implicates considerations not always present in a standing
dispute. McGahn contends that under Raines v. Byrd, 521 U.S.
811, separation of powers analysis prevents judicial airing and
resolution of interbranch informational disputes like this one.
Additionally, he views Raines itself, in particular its emphasis
on history, to bar the present lawsuit. Each line of argument
asserts a structural barrier to judicial involvement in
informational disputes between the elected branches. With
notable exceptions dating back at least to the 1970s, Congress
and the Executive have “managed for over two centuries to
resolve [informational] disputes among themselves.” Mazars,
140 S. Ct. at 2031. That “longstanding practice . . . imposes on
us a duty of care to ensure that we not needlessly disturb ‘the
compromises and working arrangements that [those] branches
. . . themselves have reached.’” Id. (second and third alterations
in original) (quoting NLRB v. Noel Canning, 573 U.S. 513,
524–26 (2014)). Our analysis demonstrates that holding the
Committee has Article III standing involves no such
disturbance.

                               A.

    “[T]he law of Art[icle] III standing is built on a single
basic idea — the idea of separation of powers.” Raines, 521
U.S. at 820 (quoting Allen, 468 U.S. at 752). In turn, “federal
courts may exercise power . . . only when adjudication is
‘consistent with a system of separated powers,’” Allen, 468
U.S. at 752 (quoting Chi. & Grand Trunk Ry. Co. v. Wellman,
143 U.S. 339, 345 (1892)). The court’s standing analysis has
accounted for and ensured the federal judiciary’s limited
constitutional role, and the court does not act outside its
                               20
“properly limited . . . role,” Warth, 422 U.S. at 498, in holding
that the Committee has standing. But McGahn maintains that
in exercising jurisdiction over the present lawsuit and resolving
whether he is required to testify, the court takes sides in an
interbranch dispute, aggrandizes Congress at the expense of the
Executive, or otherwise disrupts the balance of powers between
the Branches. To the contrary, the judiciary, in exercising
jurisdiction over the present lawsuit, does not arrogate any new
power to itself at the expense of either of the other branches but
rather plays its appropriate constitutional role.

                               1.

     At the outset, there is reason for some skepticism
regarding the foundation of McGahn’s contention that all of the
separation of powers objections he raises bear on whether the
Committee has Article III standing. After all, as the Supreme
Court has long emphasized, “the requirement of standing
‘focuses on the party seeking to get his complaint before a
federal court and not on the issues he wishes to have
adjudicated.’” Valley Forge Christian Coll. v. Ams. United for
Separation of Church & State, Inc., 454 U.S. 464, 484 (1982)
(quoting Flast v. Cohen, 392 U.S. 83, 99 (1968)). The
statement in Raines, 521 U.S. at 820, that separation of powers
was the “single basic idea” on which standing is based,
appropriately reflects the “overriding and time-honored
concern about keeping the Judiciary’s power within its proper
constitutional sphere.” It does not mean, as McGahn
maintains, that merely invoking separation of powers
principles defeats standing in interbranch disputes like this one.
Not every separation of powers concern — including some that
McGahn raises here — implicates the separation of powers
principle underlying the standing doctrine, namely confining
the judiciary to its proper role. And in any event, the separation
of powers objections McGahn raises do not withstand analysis
                                21
and are therefore unpersuasive. Moreover, other separation of
powers doctrines not before the en banc court, including the
non-justiciability of political questions, separately address
whether the court should decline to reach the merits of
interbranch disputes. See Baker v. Carr, 369 U.S. 186 (1962).

     McGahn points to Chenoweth v. Clinton, 181 F.3d 112
(D.C. Cir. 1999), where this court stated that it understood itself
to be “require[d] . . . to merge our separation of powers and
standing analyses.” Id. at 116. On its face, that statement
appears to support the position that all of the separation of
powers objections that McGahn raises bear on the issue of the
Committee’s standing. Yet in Chenoweth, the court was
considering only whether individual Members of the House of
Representatives had standing to sue the President to enjoin the
implementation of a Presidential initiative. The court stated
that in the past it had dismissed such individual legislator
lawsuits not on standing grounds but rather on the basis of
“‘circumscribed equitable discretion,’” under which “the court
would decline to hear the complaint of a Congressman who
‘could obtain substantial relief from his fellow legislators.’”
Id. at 114 (quoting Riegle v. Federal Open Market Comm., 656
F.2d 873, 881 (D.C. Cir. 1981)). The separation of powers
consideration that the court viewed as being a necessary part of
its standing analysis was the need for the judiciary to “avoid
‘meddl[ing] in the internal affairs of the legislative branch,’”
id. at 116 (alteration in original) (quoting Moore v. U.S. House
of Representatives, 733 F.2d 946, 956 (D.C. Cir. 1984)), by
entertaining a lawsuit by an individual legislator whose “rights
[could] be vindicated by congressional repeal of the
[offending] statute,’” id. at 115 (alterations in original)
(quoting Moore, 733 F.2d at 956). It is this limited separation
of powers concern, in the context of individual legislator suits
and not implicated here, that Chenoweth stated must be part of
the standing analysis.
                               22

     So too in Arizona State Legislature, the Supreme Court
stated that “a suit between Congress and the President would
raise separation-of-powers concerns absent” in that case, which
involved a state legislative body. Ariz. State Legislature, 135
S. Ct. at 2665 n.12. The Court did not hold that such concerns
should be considered separately to preclude a legislative body’s
lawsuit against the Executive Branch but rather emphasized its
directive from Raines for a standing analysis that is
“‘especially rigorous when reaching the merits of the dispute
would force [the Court] to decide whether an action taken by
one of the other two branches of the Federal Government was
unconstitutional.’” Id. (quoting Raines, 521 U.S. at 819–20).
Because the Committee has identified a concrete injury,
namely a former Executive Branch official’s defiance of a valid
subpoena, and is the institution duly authorized to maintain the
present lawsuit, the obstacles to suits by individual legislators
are inapplicable.

    This court, however, need not resolve whether Raines,
Chenoweth, or Arizona State Legislature stands for the
proposition that any objection that falls within the broad ambit
of “separation of powers” may defeat a plaintiff’s standing
because none of McGahn’s separation of powers objections to
the Committee’s standing is persuasive.

     The Supreme Court’s recent decision in Trump v. Mazars
USA, LLP elaborates on the separation of powers concerns
where Congress and the President are at odds over information.
The Court stated because “Congress and the President have an
ongoing institutional relationship as the ‘opposite’ and ‘rival’
political branches established by the Constitution, . . .
congressional subpoenas directed at the President differ
markedly” from those issued to private parties. Mazars, 140 S.
Ct. at 2033–34 (quoting FEDERALIST NO. 51 (J. Madison)).
                               23
That is, “congressional subpoenas for the President’s
information unavoidably pit the political branches against one
another” and represent “a clash between rival branches of
government over [testimony] of intense political interest for all
involved.” Id. at 2034. Mazars addressed the merits of a
challenge to the validity of a congressional subpoena, not the
plaintiff’s standing, but the concerns about the adjudication of
such interbranch disputes expressed in Mazars may be
implicated here. Such concerns do not bar the Committee’s
standing, however. Much of the Supreme Court’s attention
was directed to the implications of a “limitless” congressional
subpoena power that “would transform the ‘established
practice’ of the political branches.” Id. at 16 (quoting Noel
Canning, 573 U.S. at 524). This court explains in responding
to McGahn’s separation of powers objections, see Part III.A.2
infra, why allowing the Committee to proceed with the present
lawsuit would preserve, rather than disrupt, that historical
practice of accommodation. Furthermore, McGahn has never
challenged the validity of the Committee’s subpoena.

                               2.

     McGahn begins his separation of powers objections by
maintaining that if the Committee has standing, then Congress
will have been provided “a blueprint for extensive expansion
of the legislative power’ by allowing Congress to ‘arrogate
power to itself,’” empowering Congress to unilaterally resolve
informational disputes without engaging in the historical
practice of negotiating informational disputes with the
Executive Branch. Appellant Br. at 24–25 (quoting Free Enter.
Fund v. Public Co. Accounting Oversight Bd., 561 U.S. 477,
500 (2010)). Courts must take care not to disrupt the
“longstanding practice” of accommodation between the
political branches. Mazars, 140 S. Ct. at 2031. But there is no
congressional “arrogation” of power here and no threat that the
                              24
court’s decision will disrupt the historical practice of
accommodation. To the contrary, permitting Congress to bring
this lawsuit preserves the power of subpoena that the House of
Representatives is already understood to possess. Rather, it is
McGahn’s challenge to the Committee’s standing that seeks to
alter the status quo ante and aggrandize the power of the
Executive Branch at the expense of Congress.

    For more than forty years this circuit has held that a House
of Congress has standing to pursue a subpoena enforcement
lawsuit in federal court. See Comm. on Oversight & Gov’t
Reform v. Holder, 979 F. Supp. 2d 1, 20–22 (D.D.C. 2013);
Comm. on the Judiciary, U.S. House of Representatives v.
Miers, 558 F. Supp. 2d 53, 68–78 (D.D.C. 2008); United States
v. AT&T, 551 F.2d 384, 391 (D.C. Cir. 1976); Senate Select
Comm., 498 F.2d at 728; see also Part III.B.2 infra. McGahn
does not suggest that any court, prior to the vacated panel
majority in the present case, has ever ruled to the contrary.
Congress and the Executive Branch have long operated under
the assumption that Congress may, if necessary, seek
enforcement of a subpoena in federal court.

      Accepting McGahn’s position that the Committee lacks
standing would significantly curtail the possibility of
accommodation. That outcome would upset settled
expectations and dramatically alter bargaining positions in the
accommodation process over informational disputes in the
future. Without the possibility of enforcement of a subpoena
issued by a House of Congress, the Executive Branch faces
little incentive to reach a negotiated agreement in an
informational dispute. Indeed, the threat of a subpoena
enforcement lawsuit may be an essential tool in keeping the
Executive Branch at the negotiating table. For example,
President Clinton and a Senate subcommittee “[e]ventually . . .
reached an agreement” over an informational dispute only after
                              25
“a Senate threat to seek judicial enforcement of the subpoena.”
Mazars, 140 S. Ct. at 2030. Without that possibility, Presidents
could direct widescale non-compliance with lawful inquiries
by a House of Congress, secure in the knowledge that little can
be done to enforce its subpoena — as President Trump did here.
See Letter from Pat A. Cipollone, White House Counsel, to
Hon. Nancy Pelosi, Speaker of the House, et al., at 7 (Oct. 8,
2019). Traditional congressional oversight of the Executive
Branch would be replaced by a system of voluntary
Presidential disclosures, potentially limiting Congress to
learning only what the President wants it to learn. And the
power of impeachment, the “essential check . . . upon the
encroachments of the executive,” FEDERALIST NO. 66 (A.
Hamilton), would be diminished because a President would be
unlikely to voluntarily turn over information that could lead to
impeachment.

     Neither does holding that the Committee has Article III
standing displace the historical practice of accommodation, as
McGahn maintains. Litigation, as the General Counsel to the
Committee emphasized to this court during oral argument, is
not a preferred option of politicians. See En Banc Oral Arg.
Tr. at 121–22. The subpoena to McGahn was issued over 15
months ago and litigation over its enforcement continues. A
Congress lasts for only two years, see U.S. CONST. art. I, § 2,
cl. 1; id. amend. XX, § 1, and the current Congress may expire
before the House of Representative can complete the present
litigation and obtain judicial enforcement of its subpoena.
Despite the Committee’s subpoena of McGahn in regard to its
investigation pursuant to the House’s “sole Power of
Impeachment,” U.S. CONST. art. I, § 2, cl. 5, and its continuing
efforts to reach accommodations for McGahn to testify, the
President refused to permit McGahn to testify, see Cipollone
Letter of May 20, 2019, to Chairman Nadler, at 1–2, and
subsequently refused to allow any member of the Executive
                                26
Branch to cooperate with the Committee’s investigation, see
Cipollone Letter of Oct. 8, 2019, to Speaker Pelosi, at 7. In
such circumstances, where there is an impasse contrary to
traditional norms, no practicable alternative to litigation exists.
That result stems not from the court’s holding that the
Committee has standing to seek judicial enforcement of its
subpoena, but from a rare breakdown in the accommodation
process itself. The parties’ historical responsibility to engage
in negotiations to resolve their interbranch informational
disputes, see United States v. AT&T, 567 F.2d 121, 127 (D.C.
Cir. 1977), remains unaffected by holding that the Committee
has Article III standing.

     McGahn next maintains that resolving this interbranch
dispute would constitute a judicial arrogation of power at the
expense of Congress and the Executive, which ought to resolve
it themselves. “In order to remain faithful to [the federal
government’s] tripartite structure, the power of the Federal
Judiciary may not be permitted to intrude upon the powers
given to the other branches.” Spokeo, 136 S. Ct. at 1547. But
by permitting the Committee to bring a lawsuit in federal court
to enforce its subpoena, the court is not enlarging the power or
prerogatives of the federal judiciary. To the contrary, subpoena
enforcement is a “familiar judicial exercise,” Zivotofsky ex rel.
Zivotofsky v. Clinton, 566 U.S. 189, 196 (2012), a not unusual
corollary to civil litigation. The Federal Rules of Civil
Procedure authorize a party to issue, under the auspices of the
court, a subpoena ordering testimony, document production, or
production of other tangible objects. See FED. R. CIV. P. 45(a).
Upon objection by the recipient of such a civil subpoena that
compliance would require the disclosure of privileged matter,
a motion requesting that the court quash the subpoena would
be available. See FED. R. CIV. P. 45(e)(2). The court must
quash or modify the subpoena if it determines that the subpoena
“requires disclosure of privileged or other protected matter.”
                                27
FED. R. CIV. P. 45(d)(3). When the party has no valid grounds
for objecting, the court may enforce the subpoena by holding
in contempt a person who refuses to obey it. See FED. R. CIV.
P. 45(g). Thus, the precise function that the Committee asks
the court to perform, namely determining whether McGahn has
a valid excuse for refusing to appear and testify before the
Committee and compelling his compliance with its subpoena if
he does not, is a traditional feature of civil litigation in federal
court.

     Further, contrary to McGahn’s assertion, the court does
not impermissibly take sides in an interbranch dispute by
holding that the Committee has standing and resolving whether
or not McGahn is required to appear and testify. What the
Committee seeks through its subpoena enforcement lawsuit is
resolution of a discrete and limited legal issue: whether
McGahn must appear before it to testify, absent invocation of
a valid privilege that would excuse his refusal to answer
specific questions. Given McGahn’s previous role as a close
presidential advisor, it is plausible that Executive privilege
could be properly asserted in response to at least some of the
Committee’s questions, depending on their substance. See
generally United States v. Nixon, 418 U.S. 683, 705 (1974).
Such a potentially available privilege is a powerful protection
of the President’s interest in Executive Branch confidentiality,
and it remains unaffected by an order compelling McGahn to
appear and testify before the Committee. Consequently,
entertaining the Committee’s subpoena enforcement lawsuit
does not raise the specter that the judiciary is taking sides in an
interbranch dispute. A court is not normally understood to be
taking sides when it enforces a subpoena in civil litigation, and
McGahn points to nothing to support a contrary conclusion
here.
                              28
     McGahn also maintains that exercising jurisdiction would
impede the Executive in the performance of its constitutional
responsibilities because only the Executive Branch is
constitutionally empowered to “conduct[] civil litigation in the
courts of the United States for vindicating public rights,”
Buckley v. Valeo, 424 U.S. 1, 140 (1976). The traditional
means of enforcing congressional subpoenas, according to
McGahn, has been through the criminal contempt statute, 2
U.S.C. § 192, which can result in imprisonment of up to one
year and a fine of up to $1,000. When a House of Congress
holds a person in contempt, the recalcitrant subpoena recipient
may be referred to the Department of Justice for criminal
prosecution. McGahn asserts that by attempting to enforce its
subpoena directly in federal court and circumventing the
Executive’s prosecutorial role, the House infringes on the
Executive’s exclusive authority to enforce the law. Yet the
OLC has repeatedly opined that the criminal contempt statute
does not and could not apply to a close Presidential advisor.
See, e.g., Testimonial Immunity Before Congress of the Former
Counsel to the President, 2019 WL 2315338, at *14 (O.L.C.
May 20, 2019); Whether the Department of Justice May
Prosecute White House Officials for Contempt of Congress, 32
Op. O.L.C. 65, 68–69 (2008) Cooper Opinion, 10 Op. O.L.C.
at 83; Olson Opinion, 8 Op. O.L.C. at 142; see also Part III.B.2
infra. So understood, the Department almost certainly would
not pursue prosecution of McGahn. Moreover, although the
Supreme Court in Buckley pointed to the constitutional
principle that law enforcement is the exclusive province of the
Executive Branch, the Court distinguished between the
Executive Branch’s law enforcement authority and Congress’s
“powers . . . essentially of an investigative and informative
nature.” Buckley, 424 U.S. at 137. The argument that the
present lawsuit would circumvent the President’s performance
of his constitutional law enforcement responsibilities is
misplaced.
                               29

     McGahn maintains as well that assuming jurisdiction here
threatens to undermine the judiciary itself.              Judicial
“intervention” in an “interbranch dispute,” he argues, could
“risk damaging the public confidence that is vital to the
functioning of the Judicial Branch.” Appellant Supp. Br. at 2
(quoting Raines, 521 U.S. at 833 (Souter, J., joined by
Ginsburg, J., concurring in the judgment)). That risk is
minimal here not only because the Committee is a proper
plaintiff, but also because the issue that the Committee asks the
court to decide can be answered by applying established legal
doctrines without the court weighing in on the political dispute
between the House and the President. Adjudication of whether
McGahn must appear and testify in compliance with the
Committee’s concededly valid subpoena does not “raise[] [the]
specter of judicial readiness to enlist on one side of a political
tug-of-war,” Raines, 521 U.S. at 834 (Souter, J., concurring in
the judgment). Although the present lawsuit unfolded in the
context of a highly charged political battle over whether to
impeach the President, the court “has a responsibility to decide
cases properly before it, even those it ‘would gladly avoid,’”
and “courts cannot avoid their responsibility merely ‘because
the issues have political implications.’” Zivotofsky, 566 U.S.
at 194, 196 (first quoting Cohens v. Virginia, 19 U.S. (6 Wheat)
264, 404 (1821), then quoting INS v. Chadha, 462 U.S. 919,
943 (1983)). Once the Committee has met its burden to show
that it has Article III standing to seek judicial enforcement of
its subpoena, the court may not avoid its responsibility to
decide the case because of its political context or consequences.

    McGahn maintains too that courts lack the authority to
“adjudicate disputes exclusively between the political branches
even where no individual party’s rights are at stake.” Appellant
Supp. Br. at 16. That objection is foreclosed by Raines and
Arizona State Legislature. In Raines, the Court stated that “the
                               30
institutional injury [plaintiffs] allege is wholly abstract and
widely dispersed.” Raines, 521 U.S. at 829. By identifying
those two defects with the alleged institutional injury, the Court
left open the possibility that some institutional injuries would
be sufficient to confer a legislative body standing. In other
words, if no institutional injury to a legislative body would be
adequate to confer standing, then the Court in Raines would not
have bothered to identify shortcomings with the specific
institutional injury alleged, namely, that it was “wholly abstract
and widely dispersed.” The Court need only have stated that
the alleged injury was an institutional one incurred by a
legislative body and left it at that. In Arizona State Legislature
v. Arizona Independent Redistricting Commission, 135 S. Ct.
2652, the Supreme Court held that the Arizona State
Legislature had incurred an institutional injury where it sought
to challenge as unconstitutional a ballot provision vesting
redistricting authority in an independent agency. Again, the
Court’s holding precludes the view that there is standing only
when an individual right is implicated. See also Sixty-Seventh
Minn. State Senate v. Beens, 406 U.S. 187 (1972).

                               B.

     McGahn additionally advances an interpretation of the
Supreme Court’s decision in Raines v. Byrd, 521 U.S. 811, to
require the conclusion that the Committee lacks Article III
standing. He ignores Raines’s limits. The Supreme Court has
given clear direction that Raines is a narrow case about the
standing only of individual legislators. Nevertheless, McGahn
relies on Raines to argue that the present dispute is not one
“traditionally thought to be capable of resolution through the
judicial process,” Raines, 521 U.S. at 819. The history of
judicial adjudication of such disputes undermines McGahn’s
conclusion.
                               31
                               1.

     In Raines, six Members of Congress sued the Director of
the U.S. Office of Management and Budget to challenge the
constitutionality of the Line Item Veto Act, which authorized
the President to cancel spending provisions in enacted
appropriations statutes. Id. at 814–15. The Supreme Court
held that the individual members of Congress lacked standing.
Id. at 829. The Court has since clarified that Raines is a
decision narrowly concerned with the standing of individual
Members of Congress. In Arizona State Legislature, the Court
explained that “[i]n Raines, [the] Court held that six individual
Members of Congress lacked standing to challenge the Line
Item Veto Act,” “holding specifically and only that ‘individual
members of Congress [lack] Article III standing.’” Ariz. State
Legislature, 135 S. Ct. at 2664 (third alteration in original)
(quoting Raines, 521 U.S. at 813–14). And in Virginia House
of Delegates v. Bethune-Hill, 139 S. Ct. 1945, the Supreme
Court referenced Raines in deciding that a single house of a
bicameral state legislature did not have standing to appeal
judicial invalidation of a state redistricting plan, relying on
Raines only for the narrow proposition that “individual
members lack standing to assert the institutional interests of a
legislature.” Id. at 1953.

     The Supreme Court has not stated that Raines would bar a
lawsuit brought by an authorized legislative institution
asserting an institutional injury. See Raines, 521 U.S. at 829–
30. Guided by Arizona State Legislature and by Raines itself,
this court has understood Raines to concern the standing of
individual members of a legislative body and relied on it to
hold that unauthorized legislators lack standing to sue the
President to vindicate injuries to the legislative bodies of which
they are a part. See Blumenthal v. Trump, 949 F.3d 14 (D.C.
Cir. 2020); Campbell v. Clinton, 203 F.3d 19 (D.C. Cir. 2000);
                               32
Chenoweth, 181 F.3d 112. All of those cases involved
individual unauthorized legislators’ attempts to sue the
President. In Blumenthal, the court stated that “Raines is our
starting point when individual members of Congress seek
judicial remedies.” Blumenthal, 949 F.3d at 19. The court
cited approvingly “[t]he Supreme Court’s recent summary
reading of Raines that ‘individual members’ of the Congress
‘lack standing to assert the institutional interests of a
legislature’ in the same way ‘a single House of a bicameral
legislature lacks capacity to assert interests belonging to the
legislature as a whole.’” Id. (quoting Va. House of Delegates,
139 S. Ct. at 1953–54). And in Campbell the court treated
Raines as a case about individual legislator standing, stating
that “[t]he question whether congressmen have standing in
federal court to challenge the lawfulness of actions of the
executive was answered, at least in large part, in the Supreme
Court’s recent decision in Raines v. Byrd.” Campbell, 203 F.3d
at 20.

     Arizona State Legislature and Virginia House of Delegates
as well as this court’s precedent confirm that Raines stands for
the proposition that whereas a legislative institution may
properly assert an institutional injury, an individual member of
that institution generally may not. McGahn would have this
court disregard the clear limit that the Supreme Court itself has
placed on Raines’s reach, something this lower court may not
do.

                               2.

     Finally, McGahn contends that the reasoning of Raines
defeats the standing of an entire House of Congress. Taken on
its own terms, Raines does not require the court to hold that the
Committee lacks Article III standing. In Raines, the Supreme
Court identified four considerations on which it relied in
                                33
holding the individual Members of Congress lacked standing:
(1) the individual plaintiffs alleged an institutional injury that
was “wholly abstract and widely dispersed”; (2) plaintiffs’
“attempt to litigate th[eir] dispute at this time [wa]s contrary to
historical experience”; (3) the plaintiffs “ha[d] not been
authorized to represent their respective Houses of Congress . .
. , and indeed both Houses actively oppose[d] their suit”; and
(4) dismissing the lawsuit “neither deprive[d] Members of
Congress of an adequate remedy . . . , nor foreclose[d] the Act
from constitutional challenge.” Raines, 521 U.S. at 829. The
Court added, moreover, that “[w]hether the case would be
different if any of these circumstances were different we need
not now decide.” Id. at 829–30. None of the four
considerations is present here.

     In Part II supra, the court explained that the Committee’s
injury is concrete and particularized and thus neither abstract
nor widely dispersed. The Committee, unlike the unauthorized
individual legislators in Raines, was authorized by House
Resolution 430 to bring the present lawsuit to enforce its
subpoena. And the OLC has twice opined that a civil
enforcement suit is the only practicable way that a House of
Congress may enforce a subpoena against a current or former
Executive Branch official asserting Executive privilege,
because neither subpoena enforcement alternative —
prosecution by the Department for violation of the criminal
contempt statute or detention by the House pursuant to its
inherent contempt authority — is practicable. See Cooper
Opinion, 10 Op. O.L.C. at 83; Olson Opinion, 8 Op. O.L.C. at
140, 142. The criminal contempt statute is not available to
vindicate the House’s injury because the “contempt of
Congress statute does not require and could not constitutionally
require a prosecution” of an Executive Branch official who
defies a congressional subpoena on the basis of Executive
privilege “or even . . . a referral to a grand jury of the facts
                              34
relating to the alleged contempt.” Olson Opinion, 8 Op. O.L.C.
at 142. The alternative, detaining McGahn pursuant to the
House’s inherent contempt authority, is similarly
impracticable. Because Congress has not exercised its inherent
contempt authority against an Executive Branch official since
1917, “it seems most unlikely that Congress would dispatch the
Sergeant-at-Arms to arrest and imprison an Executive Branch
official who claimed executive privilege.” Cooper Opinion, 10
Op. O.L.C. at 86. The prospect that the House will direct its
Sergeant at Arms to arrest McGahn is vanishingly slim so long
as a more peaceable judicial alternative remains available.

     McGahn emphasizes the historical analysis in Raines and
concludes that because federal courts have not historically
entertained congressional subpoena enforcement lawsuits, the
Committee lacks standing. There are serious flaws to his
argument, not the least of which is that the Court’s discussion
of history in Raines informed its conclusion that individual
legislator plaintiffs lacked standing, but did not append to the
three-pronged standing analysis an entirely distinct historical
prong.

     Nor does the relevant historical practice support
McGahn’s position. For more than forty years this circuit has
acknowledged that defiance of a subpoena issued by a House
of Congress constitutes an institutional injury in fact that is
judiciary remediable.      In Senate Select Committee on
Presidential Campaign Activities v. Nixon, 498 F.2d 725, the
en banc court declined to enforce a Senate Committee
subpoena duces tecum served on the President for production
of the “Nixon tapes.” In reaching the merits the court observed
without disagreement that the district court had rejected the
President’s contention that the lawsuit was a non-justiciable
interbranch conflict. See id. at 728. “Finding the reasoning of
this court in Nixon v. Sirica, which concerned a grand jury
                                35
subpoena, ‘equally applicable to the subpoena of a
congressional committee,’ the [d]istrict [c]ourt held that, under
that case and the relevant Supreme Court precedent, the issues
presented to it were justiciable.” Id. (quoting Senate Select
Comm. on Presidential Campaign Activities v. Nixon, 370 F.
Supp. 521, 522 (D.D.C. 1974)). This court, satisfied with that
analysis, proceeded to address the merits. See id. at 728–29.

     This court revisited a similar issue two years later in
United States v. AT&T, 551 F.2d 384. The United States sued
to enjoin AT&T from complying with a congressional
Committee subpoena on national security grounds. The
President had directed AT&T, “as an agent of the United
States, to respectfully decline to comply with the Committee
subpoena,” id. at 387, and the House of Representatives had
intervened as a defendant to represent its interest in AT&T’s
compliance with the subpoena. The court characterized the
case as a “portentous clash between the executive and
legislative branches,” id. at 385, and undertook a more
extensive jurisdictional analysis than it had in Senate Select
Committee. It concluded that “Senate Select Committee
establishes, at a minimum, that the mere fact that there is a
conflict between the legislative and executive Branches over a
congressional subpoena does not preclude judicial resolution
of the conflict.” Id. at 390. The court held that “[i]t is clear
that the House as a whole has standing to assert its
investigatory power.” Id. at 391.

     Contrary to McGahn’s position that the relative recency of
this historical practice renders it irrelevant, historical practice
is constitutionally significant even when it does not extend as
far back into the past as the Founding. Interpreting the Recess
Appointment Clause of the Constitution, the Supreme Court
stated in NLRB v. Noel Canning, 573 U.S. 513, that “in
interpreting the Clause, we put significant weight upon
                              36
historical practice,” and that “precedent[] show[s] that this
Court has treated practice as an important interpretive factor
even when the nature or longevity of that practice is subject to
dispute, and even when that practice began after the founding
era.” Id. at 524–26; see id. at 525–26 (collecting cases).
McGahn’s narrow view of relevant history is at odds with this
recent pronouncement of the Supreme Court in the context of
the constitutional separation of powers.

     In fact, the relevant history includes a long tradition of
Presidential cooperation with the Legislative Branch
exercising its constitutional responsibilities. Although there
have been relatively few instances of interbranch subpoena
enforcement litigation, the history of Presidential cooperation
has meant that there have been few occasions necessitating
resort to the courts. The Committee explains: “[E]arly
Presidents overwhelmingly complied with Congressional
inquiries, reflecting their understanding that they had a
constitutional obligation to cooperate.” Appellee Supp. Br. at
14; see Mazars, 140 S. Ct. at 2031. The Presidents and the
Houses of Congress traditionally have been able to resolve
disputes over requests for Executive Branch documents and
testimony. Even in pitched disputes between the branches,
each branch traditionally has displayed respect for the
constitutional prerogatives of the other branch and responded
accordingly. See Appellee Supp. Br. at 14–18. The apparently
unprecedented categorical direction by President Trump that
no member of the Executive Branch shall cooperate with the
Committee’s impeachment investigation, see Cipollone Letter
of Oct. 8, 2019, to Speaker Pelosi, at 7, likely explains the
infrequency of subpoena enforcement lawsuits such as the
present one. See Appellee Supp. Br. at 17–18; see id. at 26.

    In conclusion, the present lawsuit does not “run[] afoul” of
the “structural principle” underlying the standing inquiry,
                               37
Allen, 468 U.S. at 761, including the proper role of the judiciary
and preservation of the status quo ante between the branches
for over 200 years. Holding that the Committee has standing
would safeguard the separation of powers. It would ensure the
continuation of the “established practice” of accommodation
by preserving the legal background against which the political
branches have historically negotiated their informational
disputes. It would ensure that in the rare case — here in the
course of no less than an impeachment investigation — when
the political branches have reached an impasse despite repeated
attempts to resolve an informational dispute themselves, a
congressional Committee can seek judicial enforcement of its
duly issued subpoena. Preserving the power of a House of
Congress to ensure compliance with its subpoena, in turn,
enables it to carry out its constitutional responsibilities, which
include serving as an essential check on the President and the
Executive Branch, Federalist No. 66 (A. Hamilton); see
Federalist No. 69 (A. Hamilton). The Supreme Court has
placed clear limits on the scope of Raines’s holding, and taken
on its own terms Raines is consistent with the Committee’s
standing. In particular, the history of judicial adjudication of
interbranch informational disputes not unlike the present one
undermines McGahn’s position that courts have not heretofore
resolved such disputes.

     Our dissenting colleagues reprise the views expressed in
their panel opinions that have been vacated by the order
granting the Committee’s petition for rehearing en banc. They
take a different path than the en banc court in resolving the
standing issue in the present litigation, largely adopting the
positions that McGahn advocates. As explained at length,
those contentions are unpersuasive. Given the rigor with which
the en banc court has addressed the Article III standing issue
and analyzed McGahn’s positions, there is no need to respond
further to each our of dissenting colleagues’ opinions, other
                              38
than to underscore that the separation of powers and history are
an integral part of, not divorced from, the en banc court’s
standing inquiry. And because the only issue before the en
banc court is the Committee’s Article III standing, this is not
the occasion to respond to their views on other challenges
raised by McGahn.

                          * * * *

     Accordingly, we hold that the Committee has Article III
standing to seek enforcement in federal court of its duly issued
subpoena in the performance of constitutional responsibilities.
Therefore, we affirm the judgment of the district court in part.
Consideration of McGahn’s other contentions — including
threshold pre-merits objections that there is no subject matter
jurisdiction and no applicable cause of action, and potential
consideration of the merits if reached — remain to be decided
and are remanded to the panel to address in the first instance.
    KAREN LECRAFT HENDERSON, Circuit Judge, dissenting:
The Court holds today that the Committee on the Judiciary of
the United States House of Representatives (Committee) has
Article III standing to bring suit in federal court to enforce
subpoenas against the Executive Branch. I dissent for the
reasons stated in my concurrence in Committee on the
Judiciary of the United States House of Representatives v.
McGahn, 951 F.3d 510, 531–42 (D.C. Cir. 2020), vacated,
reh’g en banc granted sub nom. U.S. House of Representatives
v. Mnuchin, No. 19-5176, 2020 WL 1228477 (D.C. Cir. Mar.
13, 2020), and I incorporate by reference thereto that
previously published opinion as my dissent here. I write
separately, however, to address recent Supreme Court case law
whose effect the majority has minimized.

      “Standing to sue is a doctrine rooted in the traditional
understanding of a case or controversy,” Spokeo, Inc. v. Robins,
136 S. Ct. 1540, 1547 (2016), which, “[i]n the constitutional
sense, . . . means the kind of controversy courts traditionally
resolve,” United States v. Nixon, 418 U.S. 683, 696 (1974).
Derived “[f]rom Article III’s limitation of the judicial power
. . . and the separation-of-powers principles underlying that
limitation,” Lexmark Int’l, Inc. v. Static Control Components,
Inc., 572 U.S. 118, 125 (2014), our standing inquiry therefore
“serves to identify those disputes which are appropriately
resolved through the judicial process,” Whitmore v. Arkansas,
495 U.S. 149, 155 (1990). This suit is not one of them.

     For over two hundred years, the coordinate branches did
not enlist the Judiciary in their fights. But our court did not
leave well enough alone and, roughly forty years ago, set about
to “umpire disputes between th[e] branches regarding their
respective powers.” Moore v. U.S. House of Representatives,
733 F.2d 946, 959 (D.C. Cir. 1984) (Scalia, J., concurring in
the judgment). This approach started to collapse under its own
weight, however, as “the Supreme Court began to place greater
emphasis upon the separation of powers concerns underlying
                               2
the Article III standing requirement,” Chenoweth v. Clinton,
181 F.3d 112, 114 (D.C. Cir. 1999), and after Raines v. Byrd,
521 U.S. 811 (1997), our “broad theory of legislative standing”
became untenable, see Chenoweth, 181 F.3d at 117 n.*.
Notwithstanding our court’s past ill-advised effort to mediate
battles between the political branches, the fact remains that the
High Court has yet to sanction such an intrusion and we, an
inferior court, should not take it upon ourselves to alter the
balance of powers. The majority “opinion is like a pirate ship.
It sails under a [separation-of-powers] flag,” Bostock v.
Clayton Cnty., 140 S. Ct. 1731, 1755 (2020) (Alito, J., joined
by Thomas, J., dissenting); see, e.g., Majority Op. at 36–37, but
in fact undermines the calibrated system of interbranch conflict
resolution the Constitution requires.

     Granted, “merely invoking separation of powers
principles,” Majority Op. at 20, does not automatically
preclude us from exercising the judicial power. Indeed, this
case implicates the separation of powers in multiple ways, not
all of which affect the Committee’s standing. The “separation
of powers concerns” that arise in an “interbranch conflict” over
“[c]ongressional demands for the President’s information,”
Trump v. Mazars USA, LLP, 140 S. Ct. 2019, 2035 (2020), do
not necessarily place a suit beyond our ken, see NLRB v. Noel
Canning, 573 U.S. 513, 525 (2014) (“[I]t is the ‘duty of the
judicial department’—in a separation-of-powers case as in any
other—‘to say what the law is.’” (quoting Marbury v. Madison,
5 U.S. (1 Cranch) 137, 177 (1803)). But there is also the “time-
honored concern about keeping the Judiciary’s power within
its proper constitutional sphere,” Raines, 521 U.S. at 820, and
this separation-of-powers element, indivisible from Article III
standing, “confines the federal courts to a properly judicial
role,” Spokeo, 136 S. Ct. at 1547.
                                 3
      Although the majority appears to recognize as much, see,
e.g., Majority Op. at 19–20, it gives short shrift to the fact that
an injury must therefore be “personal, particularized, concrete,
and otherwise judicially cognizable,” Raines, 521 U.S. at 820
(emphasis added), “to ensure that federal courts do not exceed
their authority as it has been traditionally understood,” Spokeo,
136 S. Ct. at 1547. Legislative bodies are not exempt from the
requirement that “an injury must be ‘legally and judicially
cognizable,’” Va. House of Delegates v. Bethune-Hill, 139
S. Ct. 1945, 1953 (2019) (quoting Raines, 521 U.S. at 819), and
Article III standing may be wanting if, after “consult[ing]
history and judicial tradition,” Ariz. State Legislature v. Ariz.
Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2695 (2015)
(Scalia, J., joined by Thomas, J., dissenting), the dispute is not
“of the sort traditionally amenable to, and resolved by, the
judicial process,” Steel Co. v. Citizens for a Better Env’t, 523
U.S. 83, 102 (1998). Simply put, we must consider whether the
Committee’s “attempt to invoke the power of a federal court
. . . is consistent with the structure created by the Federal
Constitution” and “[a]n interest . . . that is inconsistent with that
structure may not be judicially cognizable.” Bethune-Hill, 139
S. Ct. at 1959 (Alito, J., joined by Roberts, C.J., Breyer, J., and
Kavanaugh, J., dissenting).

     I continue to believe the longstanding practice of resolving
political disputes without judicial intervention counsels against
the Committee’s standing here. “[T]he Constitution established
that ‘[j]udicial power could come into play only in matters that
were the traditional concern of the courts at Westminster,’” Vt.
Agency of Nat. Res. v. United States ex rel. Stevens, 529 U.S.
765, 774 (2000) (second alteration in original) (quoting
Coleman v. Miller, 307 U.S. 433, 460 (1939) (Frankfurter, J.,
dissenting)), and “[c]ertainly neither the houses of Parliament
nor the British monarchs ever considered submitting their
disputes to the courts,” JOSH CHAFETZ, CONGRESS’S
                                   4
CONSTITUTION 190 (2017). Likewise, “in analogous
confrontations between one or both Houses of Congress and
the Executive Branch, no suit was brought on the basis of
claimed injury to official authority or power,” Raines, 521 U.S.
at 826, despite the fact that these “decades-long disputes . . .
would surely have been promptly resolved by a Congress-vs.-
the-President lawsuit if the impairment of a branch’s powers
alone conferred standing to commence litigation. But it does
not, and never has . . . .” United States v. Windsor, 570 U.S.
744, 790 (2013) (Scalia, J., joined by Roberts, C.J., and
Thomas, J., dissenting).1

     Just last month, the Supreme Court emphasized that
interbranch disputes like this one “have not ended up in court.
Instead, they have been hashed out in the ‘hurly-burly, the give-
and-take of the political process between the legislative and the
executive.’” Mazars, 140 S. Ct. at 2029 (quoting Executive
Privilege—Secrecy in Government: Hearings on S. 2170, S.
2378 and S. 2420 Before the Subcomm. on Intergovernmental
Rels. of the S. Comm. on Gov’t Operations, 94th Cong. 87
(1975) (statement of Antonin Scalia, Assistant Att’y Gen.,
Office of Legal Counsel)). Under the guise of “preserv[ing] . . .
that historical practice of accommodation,” Majority Op. at 23,
the majority posits that without the possibility “of a subpoena
enforcement lawsuit”—i.e., a judicial remedy—“the Executive
Branch faces little incentive to reach a negotiated agreement in
an informational dispute” with the Congress, id. at 24. But

     1
         The majority is quick to cabin Raines to its facts. But even
accepting, arguendo, the majority’s premise “that Raines is a narrow
case about the standing only of individual legislators,” Majority Op.
at 30, it does not follow that Raines’s discussion of historical practice
is therefore stripped of persuasive effect, cf. Windsor, 570 U.S. at
790 (Scalia, J., joined by Roberts, C.J., and Thomas, J., dissenting)
(“Raines d[oes] not formally decide this issue, but its reasoning
does.”).
                                  5
“[f]or more than two centuries, the political branches have
resolved information disputes” themselves. Mazars, 140 S. Ct.
at 2035.

     In suggesting that the Judiciary is needed to “keep[] the
Executive Branch at the negotiating table,” Majority Op. at 24,
the majority largely ignores “the wide variety of means that the
Constitution puts at [the House’s] disposal,” Mazars, 140 S. Ct.
at 2035, if a recalcitrant President orders “widescale non-
compliance with lawful inquiries by a House of Congress,”
Majority Op. at 25. The House may, for example, withhold
appropriations or, as it did here, impeach the President for
“[d]irecting the . . . def[iance of] a lawful subpoena.” H.R. Res.
755, 116th Cong., at 6 (2019).2 Thus, even if the House is
unlikely to invoke its inherent contempt authority or pursue a
criminal prosecution, see Majority Op. at 33–34, it is untrue
that “no practicable alternative to litigation exists,” id. at 26.
The political process may be messy, subject to the pitfalls of
supercharged partisanship, but “we must put aside the natural
urge . . . to ‘settle’ [this dispute] for the sake of convenience
and efficiency,” Raines, 521 U.S. at 820, no matter how
tantalizing a “judicial alternative” appears, Majority Op. at 34.



     2
        Although the Constitution expressly provides these
mechanisms to resolve interbranch conflict, it is notably silent on the
Judiciary’s role in such disputes. Considering Article III carved out
“as specific, independent categories of federal judicial power,
‘controversies’ between states, between a state and citizens of
another state, and so on[,] . . . it is incredible that Framers who
intended to extend judicial power to direct controversies between
Congress and the President failed to include so important a category
in their recitation.” Barnes v. Kline, 759 F.2d 21, 57 (D.C. Cir. 1984)
(Bork, J., dissenting), vacated sub nom. Burke v. Barnes, 479 U.S.
361 (1987).
                               6
     By holding that the Committee has standing, the majority
enlarges the Judiciary’s power to intervene in battles that
should be waged between the Legislature and the Executive
and opens the door to future disputes between the political
branches. Cf. Warth v. Seldin, 422 U.S. 490, 498 (1975)
(“[Standing] is founded in concern about the proper—and
properly limited—role of the courts in a democratic society.”).
Even if “the precise function” we perform in this case—
subpoena enforcement—“is a traditional feature of civil
litigation in federal court,” Majority Op. at 27, “congressional
subpoenas directed at” the Executive Branch “differ markedly”
because they “unavoidably pit the political branches against
one another,” Mazars, 140 S. Ct. at 2034. This distinction
matters. If the interbranch character of the dispute was of no
consequence, any President could presumably challenge in
court laws that he believes infringe upon Article II powers. And
statutory interpretation, like subpoena enforcement, is also a
“familiar judicial exercise.” Majority Op. at 26 (quoting
Zivotofsky ex rel. Zivotofsky v. Clinton, 566 U.S. 189, 196
(2012)). Although “[t]here would be nothing irrational about a
system that granted standing in” such a case, “it is obviously
not the regime that has obtained under our Constitution to
date.” Raines, 521 U.S. at 828. “In limiting the judicial power
to ‘Cases’ and ‘Controversies,’ Article III of the Constitution
restricts it to the traditional role of Anglo-American courts,”
Summers v. Earth Island Inst., 555 U.S. 488, 492 (2009), which
did not hear suits between coordinate branches of government.
The majority’s broad conception of legislative standing,
however, disregards this limitation. Accordingly, I respectfully
dissent.
     GRIFFITH, Circuit Judge, dissenting: Today the court
relegates the separation of powers from a core component of
Article III to an afterthought. The court severs the standing
analysis from its separation-of-powers roots and treats a direct
dispute between the Legislative and Executive Branches as if
it were any old case. The result is an anemic Article III
jurisprudence that flouts a long line of Supreme Court
precedent, ignores the basic structure of the Constitution, and
resuscitates long-discredited case law from this circuit.

     And for what? Who benefits from today’s decision? Not
Congress. The majority’s ruling will supplant negotiation with
litigation, making it harder for Congress to secure the
information it needs. And the Committee likely won’t even get
what it wants in this case. Because the majority declines to
decide whether the Committee has a cause of action and
whether it should prevail on the merits, the chances that the
Committee hears McGahn’s testimony anytime soon are
vanishingly slim. The federal courts won’t benefit, either. The
majority’s decision will compel us to referee an interminable
series of interbranch disputes, politicizing the Judiciary by
repeatedly forcing us to take sides between the branches. Most
importantly, the decision does grave harm to the Constitution’s
system of separated powers, which constrains federal courts to
the narrow task of resolving concrete “Cases” and
“Controversies” so that elected representatives call the political
shots. I cannot join the court’s expedition into an area where
we do not belong and can do no good.

                                I

     The most puzzling aspect of today’s decision is the court’s
disregard for the relationship between Article III and the
separation of powers. Heedless of the interbranch nature of this
dispute, the majority trots through the three-part standing test
from Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992), as if
the Committee were just like a private party enforcing a
                                2
subpoena in a breach-of-contract suit. The majority returns this
circuit to the prudential approach to standing that we
experimented with decades ago and that the Supreme Court
rejected in Raines v. Byrd, 521 U.S. 811 (1997). And the court
fails to offer any limits to its revived doctrine of congressional
standing, leaving future panels to struggle to find a coherent
stopping point.

                                A

     The majority’s disregard for the separation of powers is
apparent on the face of the opinion. The court announces its
“skepticism” that “the separation of powers . . . bear[s] on
whether the Committee has Article III standing.” Maj. Op. at
20. The Supreme Court might be surprised to hear that. Time
and again, the Court has said that standing “is built on a single
basic idea—the idea of separation of powers.” Raines, 521 U.S.
at 820 (internal quotation marks omitted). For that reason,
“questions . . . relevant to the standing inquiry must be
answered by reference to the Art[icle] III notion that federal
courts may exercise power . . . only when adjudication is
consistent with a system of separated powers.” Allen v. Wright,
468 U.S. 737, 752 (1984); see also id. at 761 n.26; Susan B.
Anthony List v. Driehaus, 573 U.S. 149, 157 (2014); Steel Co.
v. Citizens for a Better Env’t, 523 U.S. 83, 102 (1998); Flast v.
Cohen, 392 U.S. 83, 97 (1968).

     The “concrete injury” requirement imbues standing
doctrine with its “separation-of-powers significance.” Lujan,
504 U.S. at 577. That requirement is also “grounded in
historical practice,” and we must ask whether an alleged harm
“has traditionally been regarded as providing a basis for a
lawsuit in English or American courts.” Spokeo, Inc. v. Robins,
136 S. Ct. 1540, 1549 (2016). The Judiciary does not and never
has resolved direct disputes between the political branches. The
                                3
“traditional role” of the federal courts “is to redress or prevent
actual or imminently threatened injury to persons caused by
private or official violation of law.” Summers v. Earth Island
Inst., 555 U.S. 488, 492 (2009). Interbranch disputes thus “lie[]
far from the . . . conceptual core of the case-or-controversy
requirement.” Raines, 521 U.S. at 833 (Souter, J., concurring
in the judgment); see also Ariz. State Legislature v. Ariz. Indep.
Redistricting Comm’n, 135 S. Ct. 2652, 2665 n.12 (2015)
(noting that lawsuits between the Legislative and Executive
Branches raise “separation-of-powers concerns”).

     Those considerations about the traditional role of the
Judiciary bear directly on whether the Committee’s asserted
injury—deprivation of testimony that hinders the Committee in
“carrying out its constitutional functions,” Maj. Op. at 14—
suffices to establish standing. We thus cannot evaluate whether
this suit presents an Article III case or controversy by
abstracting away from the critical facts: the Committee on the
Judiciary of the United States House of Representatives is
suing the former White House Counsel to compel him to
divulge information obtained during the course of his duties,
and the Committee seeks that information to effectuate its
institutional prerogatives to conduct oversight of the Executive
Branch and to impeach the President. The question is whether
that injury to the Committee is “legally and judicially
cognizable,” and whether that claim is “traditionally thought to
be capable of resolution through the judicial process.” Raines,
521 U.S. at 819 (internal quotation marks omitted).

     Yet the majority breezes through the injury-in-fact
analysis with scarcely a word about the interbranch nature of
this dispute. See Maj. Op. at 7-18. Because “private parties
undeniably have standing to seek judicial enforcement of
compliance with subpoenas,” the majority reasons, the
Committee must also have standing to enforce the Executive
                               4
Branch’s compliance with a congressional subpoena. Id. at 14.
But that analogy breaks down twice over. First, the fact that we
may resolve similar information disputes between private
parties does not answer whether we can resolve an interbranch
information dispute. Second, although enforcement of a
subpoena issued under the auspices of our own Article III
power is a “familiar judicial exercise,” id. at 26 (quotation
marks omitted), there is nothing “[]usual” or “traditional,” id.,
about the Committee’s request that Article III judges enforce
an Article I subpoena against an Article II officer.

      The majority’s entire affirmative case is thus premised on
a faulty analogy between an injury to private parties and an
injury to Congress. The majority justifies its neglect of the
interbranch nature of this dispute by arguing that separation-of-
powers concerns require its standing analysis to be “‘especially
rigorous,’” not that those “separation of powers concern[s] . . .
must be part of [its] standing analysis.” Id. at 21 (quoting
Raines, 521 U.S. at 819-20). I confess I do not know what it
means to conduct the “rigorous” standing analysis that the
separation of powers requires without considering the
separation of powers as part of that analysis. The majority
makes no substantive mention of the separation of powers until
eighteen pages into the opinion, and even then, it asks only
whether “separation of powers principles defeat[]” the outcome
of its standing analysis. Id. at 20. The court cannot cure its
initial error with a belated and half-hearted discussion of the
separation-of-powers considerations that should have informed
its injury-in-fact analysis.

                               B

    The Supreme Court has already rejected the majority’s
two-step approach, in which it considers standing first and the
separation of powers later. In a string of decisions beginning in
                               5
1974, we held—“[o]ver strong dissent”—“that Members of
Congress may have standing when” “they assert injury to their
institutional power as legislators.” Raines, 521 U.S. at 820 n.4.
Recognizing that separation-of-powers considerations did bear
on the justiciability of these suits, however, we developed a
doctrine of “circumscribed equitable discretion” so we could
dismiss some cases as nonjusticiable even if we found
legislative standing. Chenoweth v. Clinton, 181 F.3d 112, 114
(D.C. Cir. 1999). “Keeping distinct our analysis of standing
and our consideration of the separation of powers,” we
reasoned, allowed us to treat “congressional and private
plaintiffs . . . alike for the purpose of determining their
standing.” Id.

     The Supreme Court rejected that practice in Raines, and
we set ourselves straight, until today. After Raines, we
recognized that the Supreme Court was “unmoved by [our]
concern” that “consideration of separation of powers issues
would distort our standing analysis.” Id. at 115 (internal
quotation marks omitted). We then concluded that Raines
“require[d] us to merge our separation of powers and standing
analyses.” Id. at 116. In other words, we rejected the circuit’s
bifurcated approach that asked (1) whether “[congressional]
plaintiffs [would have] had standing to sue” if they were a
private party, and then (2) whether the “separation of powers
problems [the lawsuit] created” demanded that we dismiss the
suit anyway. Id. at 115.

     Despite that course correction, the court again today treats
the separation of powers as a backstop on our jurisdiction—an
atmospheric concern to be considered only after we decide that
a congressional plaintiff has standing. See Maj. Op. at 18-37.
The majority dutifully recites Chenoweth’s command to
integrate separation-of-powers concerns into the standing
analysis, but then goes on to reject the proposition that the
                               6
separation of powers is a “necessary part of [the] standing
analysis.” Maj. Op. at 21. The majority treats the Executive
Branch’s separation-of-powers concerns as free-floating
objections, asking whether they negate the outcome of a
standing analysis conducted oblivious to these concerns. But
that approach is backwards, and it replicates this circuit’s
discredited pre-Raines effort to consider congressional
standing in isolation from the separation of powers.

     If the Court’s first rebuke in Raines failed to convince us
to take separation-of-powers concerns seriously, the second
should have. Just a few short weeks ago, the Supreme Court
vacated and remanded our decision in a different congressional
subpoena case for failing to “take[] adequate account of the
separation of powers principles at stake.” Trump v. Mazars
USA, LLP, No. 19-715, slip op. at 18, 20 (U.S. July 9, 2020).
Still, the court once again expresses “skepticism” that
separation-of-powers principles should guide its analysis. Maj.
Op. at 20.

                               C

                               1

     The majority’s return to the D.C. Circuit’s old way—a
check-the-box approach to standing coupled with desultory
review of the lawsuit’s separation-of-powers implications—
places effectively no limitations on Congress’s ability to haul
the Executive Branch into court. The majority concludes that
the Committee suffered a “concrete” injury because McGahn
“denied the Committee something to which it alleges it is
entitled by law,” id. at 13, but that reasoning is boundless. Any
claim that Congress might bring against the Executive Branch
alleges a deprivation of something to which Congress is
entitled by law.
                                7

     Consider just a few possibilities. Under the majority’s
reasoning, why couldn’t Congress (or the House or the Senate
or a committee) challenge any Executive Order that allegedly
violated the Bicameralism and Presentment Clause? See
Chenoweth, 181 F.3d at 113. Or any military action that
allegedly violated the Declare War Clause? See Campbell v.
Clinton, 203 F.3d 19, 19 (D.C. Cir. 2000). Or one of the
Executive Branch’s spending decisions that allegedly violated
the Appropriations Clause? See U.S. House of Representatives
v. Mnuchin, No. 19-5176 (D.C. Cir. Aug. 7, 2020) (Griffith, J.,
dissenting). Just as in this case, each hypothetical suit involves
allegations that Congress has been denied something to which
it is entitled by law—the prerogative to enact statutes, or to
declare war, or to appropriate funds. The majority’s stripped-
down conception of standing authorizes Congress to bring all
these suits and more.

     Worse, if Congress or one of its chambers may sue the
Executive Branch, “it must follow that the President may, by
the same token, sue Congress.” Barnes v. Kline, 759 F.2d 21,
46 (D.C. Cir. 1984) (Bork, J., dissenting), vacated sub
nom. Burke v. Barnes, 479 U.S. 361 (1987). Under the
majority’s reasoning, whenever Congress passes a statute that
the President believes invades his constitutional prerogatives,
he could come into court to obtain a judicial declaration on that
statute’s constitutionality. And why stop at suits between the
Legislative and Executive Branches? The D.C. Circuit could
sue Congress for stripping its habeas jurisdiction over
Guantanamo Bay by alleging that Congress deprived it of its
jurisdiction. Cf. id.

    Once the courthouse doors are open, there’s no reason to
expect the branches to be judicious about the suits they bring.
Even the General Counsel for the House conceded that
                                8
allowing such interbranch suits poses a serious “floodgates
problem.” Oral Arg. Tr. 100:13; see also id. at 103:23. Given
the majority’s conclusion that a deprivation of a legal right
satisfies Article III, I see no reason to exclude any of these
cases from our jurisdiction. After all, each involves an
institutional plaintiff alleging a deprivation of a constitutional
prerogative. And because our standing analysis requires us to
assume the plaintiff’s success on the merits, we would have to
entertain any claim alleging such a deprivation, no matter how
outlandish. In short order, we could be forced to interpret
constitutional provisions that have traditionally been
interpreted by the political branches and “never before . . . by
the federal courts,” Schlesinger v. Reservists Comm. to Stop the
War, 418 U.S. 208, 221 (1974), and that courts should consider
only “in the last resort, and as a necessity,” Raines, 521 U.S. at
819 (internal quotation marks omitted).

     That cannot be right. If “the concrete injury requirement
has the separation-of-powers significance” that the Supreme
Court has “always said” it has, Lujan, 504 U.S. at 577, then the
answer to whether these injuries suffice for Article III standing
must be a resounding “No.” Components of the government
cannot bring suit alleging that another branch has caused the
“abstract dilution of institutional . . . power.” Raines, 521 U.S.
at 826. When a branch “asserts a ‘right’ that consists of the
exercise of (or participation in the exercise of) a political
power, the business of the political branches is the very object
of the dispute, no matter with what degree of particularity the
‘right’ has been conferred.” Moore v. U.S. House of
Representatives, 733 F.2d 946, 958 (D.C. Cir. 1984) (Scalia, J.,
concurring in the judgment). If the political branches were
deemed to have a judicially cognizable interest in the “powers
that have been conferred upon them (whether specifically or
vaguely) by Constitution or statute,” our system of separated
                                9
powers would be reduced to a system of “judicial refereeship.”
Id. at 959.

     The majority hints (but never says) that the denial of
Congress’s right to information is somehow more concrete than
other deprivations of institutional rights. But as the majority
opinion emphasizes, the reason that McGahn’s refusal to testify
harms the House is that it subverts the House’s ability “to
legislate, to conduct oversight,” and “to impeach and remove a
President.” Maj. Op. at 3. Those injuries are allegations that the
House’s institutional prerogatives have been frustrated by the
Executive Branch’s assertion of absolute testimonial
immunity. And those injuries are no more concrete than any
other assertion that the Executive Branch has taken power from
Congress, or that Congress has taken power from the President.

     Thus, although the majority evaluates only the
Committee’s asserted informational harm, its reasoning
sweeps far more broadly. And neither the court nor the
Committee has offered any principled limitations on that
sweep. Indeed, by refusing to resolve the companion case in
Mnuchin, the full court passes on the chance to offer guidance
about the outer limits of its reasoning. See Mnuchin, No. 19-
5176, slip op. at 3-4 (Griffith, J., dissenting). Today’s decision
will leave future panels to assess these suits on a case-by-case
basis, deciding whether the constitutional power that has
allegedly been diluted strikes them as specific enough (or
important enough) to intervene. All the while, the branches’
ability to settle matters on their own will grind to a halt as they
submit themselves to the D.C. Circuit’s superintendence.

                                2

    Even assuming that informational injuries are uniquely
“concrete” and the majority’s decision can be cabined to just
                               10
these disputes, the opinion still opens the courthouse doors to
unending litigation. The court deems the dispute in today’s
litigation “discrete and limited,” Maj. Op. at 27, but the
Committee admitted before the panel that—if McGahn
testified and the Committee disagreed with his assertions of
executive privilege—it would seek further relief, perhaps
through emergency motions, to compel him to talk. See Comm.
on the Judiciary v. McGahn, 951 F.3d 510, 518 (D.C. Cir.
2020) (McGahn I), reh’g en banc granted sub nom. U.S. House
of Representatives v. Mnuchin, No. 19-5176, 2020 WL
1228477 (D.C. Cir. Mar. 13, 2020). Today’s decision invites
that litigation, establishing the D.C. Circuit as the continuous
monitor of congressional oversight hearings.

     Supervising these hearings and other information disputes
will be an unhappy task for judges who value the public
perception of impartiality. Because “congressional subpoenas
for [executive-branch] information unavoidably pit the
political branches against one another,” Mazars, slip op. at 15,
entertaining these suits will invariably put us in the “awkward
position” of choosing a winner in repeated contests of power
and privilege, Cheney v. U.S. Dist. Court for D.C., 542 U.S.
367, 389 (2004). We will be forced to balance “the Executive’s
claims of confidentiality and autonomy” against Congress’s
asserted need for information. Id. And we will have to make
such decisions about records and testimony “of intense political
interest for all involved.” Mazars, slip op. at 17. Resolving
these disputes will not just threaten the neutrality of the
Judiciary; it will require the branches to submit to our views of
their constitutional prerogatives on our timeline. Nobody wins
when we place “the Constitution’s entirely anticipated political
arm wrestling into permanent judicial receivership.” United
States v. Windsor, 570 U.S. 744, 791 (2013) (Scalia, J.,
dissenting).
                               11
                                II

     Unlike the majority, I would integrate the separation-of-
powers considerations into the standing analysis. As I have
already explained, this dispute is neither “consistent with a
system of separated powers” nor “traditionally thought to be
capable of resolution through the judicial process.” McGahn I,
951 F.3d at 516 (quoting Allen, 468 U.S. at 752). Accordingly,
as discussed at length in the panel opinion, it must be
dismissed.

     Once again, the Judiciary cannot resolve pure interbranch
disputes. Federal courts primarily sit “to decide on the rights of
individuals,” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 170
(1803), and our core function is “to redress or prevent actual or
imminently threatened injury to persons caused by private or
official violation of law,” Summers, 555 U.S. at 492. To be
sure, that task sometimes requires us to resolve deeply
controversial political disputes. But we resolve those disputes
“only in the last resort, and as a necessity in the determination
of [a] real, earnest, and vital controversy between individuals.”
Chicago & G.T. Ry. v. Wellman, 143 U.S. 339, 345 (1892).
Because we address such disputes only “in the course of
carrying out the judicial function” of resolving cases or
controversies, DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,
340 (2006), we cannot intervene in an interbranch dispute
unless and until the actions of one of the branches harms an
entity “beyond the [Federal] Government,” Raines, 521 U.S. at
834 (Souter, J., concurring in the judgment).

    It is no accident that every major separation-of-powers
case to reach the Supreme Court in the Nation’s history fits
exactly that pattern. In Marbury v. Madison, William Marbury
sought his “commission as a justice of the peace.” 5 U.S. at
154. Humphrey’s Executor arose because William Humphrey’s
                              12
estate sought to collect backpay after President Roosevelt fired
Humphrey. 295 U.S. 602, 618-19 (1935). In INS v. Chadha,
Jagdish Rai Chadha—a man admitted to the United States on a
student visa—sought to remain in the country. 462 U.S. 919,
923 (1983). United States v. Nixon arose out of a judicial
subpoena issued in the “regular course of [the] federal criminal
prosecution” of seven Watergate burglars. 418 U.S. 683, 687,
697 (1974). And both Free Enterprise Fund and Seila Law
involved private companies subject to government
investigations. Seila Law LLC v. CFPB, No. 19-7, slip op. at 6
(U.S. June 29, 2020); Free Enter. Fund v. Pub. Co. Accounting
Oversight Bd., 561 U.S. 477, 487 (2010); see also McGahn I,
951 F.3d at 520-21 (listing other separation-of-powers cases
that all involved the “concrete interests of private actors”).

      Neither the Committee nor the court identifies a single
example of a direct interbranch dispute—on any issue—
resolved by the Supreme Court. Ever. The Supreme Court’s
explanation in Raines remains true today: History is replete
with “confrontations between one or both Houses of Congress
and the Executive Branch,” but until recently, “no suit was
brought on the basis of claimed injury to official authority or
power.” Raines, 521 U.S. at 826. If a chamber of Congress
could sue the Executive Branch to enforce its institutional
prerogatives—be it the right to participate in appointments, or
the right to vote to go to war—the U.S. Reports should be
littered with these claims. They are not.

     The same is true of the subset of interbranch disputes at
issue here: conflicts about information. Since the Founding,
“congressional demands for [executive-branch] information
have been resolved by the political branches without involving
[the] [c]ourt[s].” Mazars, slip op. at 9. The only remotely
similar dispute that the Supreme Court has ever addressed
involved the rights of private parties; Mazars was brought by
                               13
“the President in his personal capacity” and “his children and
affiliated businesses” against a third-party accounting firm. Id.
at 5 (emphasis added). Altogether, the “complete novelty of the
direct intermediation of the courts in disputes between the
President and the Congress[] ought to give us pause.” Barnes,
759 F.2d at 41 (Bork, J., dissenting).

     But as with the separation of powers, the majority
dismisses this history as extraneous to the standing analysis,
suggesting that the Supreme Court has never “append[ed]” a
“historical prong” to the three-part standing test elucidated in
Lujan. Maj. Op. at 34. No, there is no fourth prong, but in
determining whether a “harm constitutes [an] injury in fact,”
“history . . . play[s an] important role[].” Spokeo, 136 S. Ct. at
1549. The Supreme Court has repeatedly emphasized that
Article III limits us to adjudicating claims “traditionally
thought to be capable of resolution through the judicial
process.” Allen, 468 U.S. at 752 (internal quotation marks
omitted); see also Lujan, 504 U.S. at 559-60 (explaining that
our jurisdiction “depends largely upon common understanding
of what activities are appropriate to legislatures, to executives,
and to courts”); Rucho v. Common Cause, 139 S. Ct. 2484,
2494 (2019); Raines, 521 U.S. at 818-20; Flast v. Cohen, 392
U.S. 83, 97 (1968). How else could we identify the
“traditional” limits on our jurisdiction without consulting that
history?

     And the best history that the majority can muster is four
decisions all within the last forty-five years—two in this
circuit, two in the district court. See Maj. Op. at 23-24. But
“[t]hese few scattered examples . . . shed little light” on the
constitutionality of judicial resolution of interbranch disputes.
Seila Law, slip op. at 19 (internal quotation marks omitted).
The majority professes itself untroubled by the rarity and
recency of these historical examples, speculating that perhaps
                               14
a “long tradition of Presidential cooperation” minimized the
need for such suits in the past. Maj. Op. at 36. But Presidents
of all stripes—including Washington, Adams, Jefferson,
Monroe, Lincoln, Theodore Roosevelt, Franklin Roosevelt,
Truman, Carter, Reagan, Bush, and Obama—withheld
information from Congress during their presidencies. See
Comm. on Oversight & Gov’t Reform v. Holder, 979 F. Supp.
2d 1, 5-7 (D.D.C. 2013); Comm. on the Judiciary v. Miers, 558
F. Supp. 2d 53, 57-64 (D.D.C. 2008); History of Refusals by
Executive Branch Officials to Provide Information Demanded
by Congress, 6 Op. O.L.C. 751, 751-81 (1982).

     It is the majority’s view that is the outlier. For years, the
political branches agreed to resolve their interbranch
information disputes with negotiation rather than litigation.
Even setting aside the nearly unbroken history of political
resolution of interbranch information disputes leading up to our
adventurous decisions in the 1970s, the political branches have
each recently opposed the majority’s conclusion. For instance,
the Bush and Obama Administrations both resisted judicial
resolution of these disputes. See Mem. in Supp. of Def.’s Mot.
to Dismiss at 30, Comm. on Oversight & Reform v. Holder, No.
12-cv-1332 (D.D.C. Oct. 15, 2012), Dkt. No. 13-1 (President
Obama); Mem. in Supp. of Def.’s Mot. to Dismiss at 24,
Comm. on the Judiciary v. Miers, No. 08-cv-0409 (D.D.C. May
9, 2008), Dkt. No. 16-1 (President Bush).

     And despite the Committee’s current litigating position,
Congress has also long agreed that these disputes are not fit for
judicial resolution. During the Watergate impeachment
investigation of President Nixon, for instance, the Committee
on the Judiciary concluded that it “would be inappropriate to
seek the aid of the courts to enforce its subpoenas against the
President.” H.R. REP. NO. 93-1305, at 210 (1974). “The
Committee’s determination not to seek to involve the judiciary
                                 15
reflected not only an intent to preserve the constitutional
structure, but also the high probability that the courts would
decline to rule on the merits of the case because it is . . . not the
kind of controversy courts traditionally resolve.” Id. at 210-11
(emphasis added) (internal quotation marks omitted).

     The statutory regime for judicial enforcement of
congressional subpoenas reflects this same judgment. Only the
Senate has express statutory authority to enforce a subpoena in
federal court, see 2 U.S.C. § 288d; In re U.S. Senate Permanent
Subcomm. on Investigations, 655 F.2d 1232, 1238 & n.28 (D.C.
Cir. 1981), but not if the suits involve executive-branch
assertions of “governmental privilege,” 28 U.S.C. § 1365(a).
As the law’s sponsors explained, the statute’s “purpose is to
keep disputes between the executive and legislative branches
out of the courtroom.” 142 CONG. REC. 19412 (1996)
(statement of Sen. Specter); see also id. at 19413 (statement of
Sen. Levin) (similar). This case is just such a controversy;
McGahn’s sole argument on the merits is that “Congress may
not constitutionally compel the President’s senior advisers”—
like McGahn—“to testify about their official duties.” McGahn
Panel Br. 47 (internal quotation marks omitted).

     By privileging four recent lower-court decisions over 200
years of tradition, the majority “needlessly disturb[s] the
compromises and working arrangements that [the] branches
themselves have reached.” Mazars, slip op. at 11 (cleaned up).
“Congress and the Executive have . . . managed for over two
centuries to resolve [information] disputes among themselves
without the benefit of guidance from [the courts].” Id. The
majority protests that its decision actually “preserv[es]” “the
status quo ante between the branches,” Maj. Op. at 30, but that
assertion is doubly wrong. The paucity of historical analogues
to this suit belies the claim that the majority’s decision reflects
the status quo. And the majority’s defense of congressional
                                16
standing does not preserve but displaces the system of
accommodation that is the status quo. With litigation on the
table, neither side has an incentive to cooperate. “Instead of
negotiating over information requests,” Congress or the
Executive Branch “could simply walk away from the
bargaining table” and force a resolution by judges. Mazars, slip
op. at 16. The inevitable result is that we will become courts
not of last but of first resort.

                                III

      Sometimes the temptation to wrongly expand our
jurisdiction stems from “the natural urge to proceed directly to
the merits of [an] important dispute and to ‘settle’ it for the sake
of convenience and efficiency.” Raines, 521 U.S. at 820. But
here, the full court hurdles over Article III’s barriers only to
decline to resolve the case. The majority remands the case to
the panel to decide whether the Committee has a cause of action
and whether it should prevail on the merits. Congress has
already waited over fourteen months for a resolution; the court
tells it to hurry up and wait some more. As in Mnuchin, I cannot
agree with my colleagues’ decision to force the political
branches to wait patiently while we work our way through
these important cases. See Mnuchin, slip op. at 3-4 (Griffith, J.,
dissenting). I would hold that the Committee lacks a cause of
action to prosecute its case against McGahn.

                                A

    In addition to demonstrating standing, the Committee must
also show that it has a cause of action that supports an
injunction compelling McGahn to testify. Our case law
forecloses that argument.
                              17
     “Prior to 1978 Congress had only two means of enforcing
compliance with its subpoenas: [1] a statutory criminal
contempt mechanism and [2] the inherent congressional
contempt power.” In re Application of the U.S. Senate
Permanent Subcomm. on Investigations, 655 F.2d at 1238
(footnote omitted). Neither means allowed for judicial
enforcement of a subpoena. “Responding to this deficiency,
Congress enacted [a] mechanism for civil enforcement of
Senate subpoenas” in 1978. Id. (emphasis added). That law
allows “the Senate [to] request a court order requiring [an]
individual to comply with [a] subpoena.” Id. By my count, that
comes to just three “means of enforcing compliance with
[congressional] subpoenas”—a criminal contempt proceeding,
an inherent contempt proceeding, and a civil suit authorized by
statute. Id. But the statute that Congress passed in 1978 “does
not . . . include civil enforcement of subpoenas by the House of
Representatives.” Id. at 1238 n.28. And Congress has passed
no further statutes authorizing the House to bring such suits.
Because the D.C. Circuit has identified only these three ways
for Congress to enforce compliance with its subpoenas, that
precedent forecloses the Committee’s efforts to litigate this
case.

                               B

     Even if the panel were not bound by this precedent on
remand, the Committee would still lack a cause of action. The
Committee argues that it has an implied cause of action under
Article I, that it can invoke the traditional power of courts of
equity to enjoin unlawful executive action, and that the
Declaratory Judgment Act provides a separate basis for this
suit. None suffices.

     Start with Article I. The Committee argues that it is
“entitled under Article I to seek equitable relief to enforce a
                               18
subpoena . . . issued in furtherance of its constitutional power
of inquiry.” Committee Panel Br. 34 (internal quotation marks
omitted). But time and again, the Supreme Court has warned
federal courts to hesitate before implying causes of actions—
whether from a congressional statute or from the Constitution.
See, e.g., Jesner v. Arab Bank, PLC, 138 S. Ct. 1386, 1402
(2018); Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017);
Alexander v. Sandoval, 532 U.S. 275, 286-87 (2001). “When a
party seeks to assert an implied cause of action under the
Constitution itself, . . . separation-of-powers principles are or
should be central to the analysis,” Ziglar, 137 S. Ct. at 1857,
and usually Congress “should decide” whether to authorize a
lawsuit, id. (internal quotation marks omitted).

     In this case, Congress has declined to authorize lawsuits
like the Committee’s twice over. First, Congress has granted an
express cause of action to the Senate—but not to the House.
See 2 U.S.C. § 288d. Second, the Senate’s cause-of-action
statute expressly excludes suits that involve executive-branch
assertions of “governmental privilege.” 28 U.S.C. § 1365(a).
The expression of one thing implies the exclusion of the other,
and authorizing the Committee to bring its lawsuit would
conflict with two separate limitations on civil suits to enforce
congressional subpoenas. We should not read these carefully
drafted limitations out of the statute books.

     The Committee suggests that—even if Article I alone
doesn’t provide a cause of action—the court may exercise its
“traditional equitable powers” to grant relief. Ziglar, 137 S. Ct.
at 1856. But those powers remain “subject to express and
implied statutory limitations,” Armstrong v. Exceptional Child
Ctr., Inc., 575 U.S. 320, 327 (2015), and are further limited to
relief that was “traditionally accorded by courts of equity,”
Grupo Mexicano de Desarrollo S.A. v. All. Bond Fund, Inc.,
527 U.S. 308, 319 (1999). Again, “implied statutory
                               19
limitations” foreclose suits by the House and suits that
implicate a governmental privilege; this one checks both boxes.

     Anyway, there’s nothing “traditional” about the
Committee’s claim. The Committee cannot point to a single
example in which a chamber of Congress brought suit for
injunctive relief against the Executive Branch prior to the
1970s. Interbranch suits “lie[] far from the model of the
traditional common-law cause of action at the conceptual core
of the case-or-controversy requirement.” Raines, 521 U.S. at
833 (Souter, J., concurring in the judgment). While equity may
be “flexible,” “that flexibility is confined within the broad
boundaries of traditional equitable relief.” Grupo Mexicano,
527 U.S. at 322. We cannot simply reference “equity” to justify
a vast expansion of our authority to enforce congressional
subpoenas.

     Finally, the Committee claims that the Declaratory
Judgment Act allows it to bring suit. See 28 U.S.C. § 2201(a).
This argument is even less persuasive. The Declaratory
Judgment Act does not itself “provide a cause of action,” as the
“availability of declaratory relief presupposes the existence of
a judicially remediable right.” Ali v. Rumsfeld, 649 F.3d 762,
778 (D.C. Cir. 2011) (cleaned up); see also C&E Servs., Inc. of
Wash. v. D.C. Water & Sewer Auth., 310 F.3d 197, 201 (D.C.
Cir. 2002). That statute is “procedural only” and simply
“enlarge[s] the range of remedies available in the federal
courts.” Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667,
671 (1950) (internal quotation marks omitted). Because Article
I does not create a “judicially remediable right” to enforce a
congressional subpoena, the Committee cannot use the
Declaratory Judgment Act to bootstrap its way into federal
court. Thus, even if the Committee could establish the standing
necessary to “get[] [it] through the courthouse door, [that] does
not keep [it] there.” Make the Road N.Y. v. Wolf, 962 F.3d 612,
                               20
631 (D.C. Cir. 2020). Without a cause of action to sustain it,
the Committee’s suit must be dismissed.

                               IV

     The majority’s opinion is a Pyrrhic victory for Congress.
Courts have many virtues, but dispatch is not one of them. “To
the extent that enforcement of congressional subpoenas is left
to the courts, future administrations [will] now know that they
can delay compliance for years,” all while avoiding the
traditional political cost associated with refusing to negotiate
with Congress in good faith. Josh Chafetz, Executive Branch
Contempt of Congress, 76 U. CHI. L. REV. 1083, 1154 (2009).

     This case, and its unresolved companion in Mnuchin,
illustrates the costs of delay. Despite agreeing to hear this case
on an expedited schedule, more than fourteen months have
passed since the House issued its subpoena. Yet final resolution
of the Committee’s claim is nowhere in sight. And bear in mind
that the majority says that this case presents a “discrete and
limited” legal question. Maj. Op. at 27. How much longer will
it take the courts to decide more intricate questions of power
and privilege? The fact is that Congress has never successfully
obtained information from an executive-branch official in a
lawsuit. Indeed, our circuit previously declined to expedite the
appeal of a legislative subpoena case because it could not be
“fully and finally resolved by the Judicial Branch—including
resolution by a panel and possible rehearing by this court en
banc and by the Supreme Court—before [that]
Congress end[ed]” and its subpoenas “expir[ed].” Comm. on
the Judiciary of U.S. House of Representatives v. Miers, 542
F.3d 909, 911 (D.C. Cir. 2008).

     And the majority’s decision to open the courthouse doors
to these futile lawsuits comes at a serious cost. The option of
                               21
litigation weakens Congress’s ultimate lever of accountability:
its impeachment power. In the past, the House Judiciary
Committee has treated the Executive Branch’s failure to
cooperate in an investigation as grounds for an impeachment.
See H.R. REP. NO. 116-346, at 155 & n.906 (2019) (President
Trump); H.R. RES. NO. 93-625 (1973) (President Nixon). But
once litigation is a viable option, the President can always
defend against accusations of executive-branch stonewalling
by turning around and reproaching Congress for bypassing the
courts—just as the President did here. See Trial Memorandum
of President Donald J. Trump, In Proceedings Before the
United States Senate 49, 53 (Jan. 20, 2020). Today’s decision
thus grants Congress the sluggish remedy of judicial
superintendence only to blunt the most potent weapon in its
arsenal.

     The court seems to think that the alternative—leaving
these disputes to the traditional process of negotiation and
accommodation—is even worse. But Congress has powerful
and varied tools to deal with a recalcitrant Executive Branch. It
may withhold appropriations, refuse to confirm presidential
nominees, prevent the President from implementing his
legislative agenda, and wield public opinion against the
President. At the extreme, the Legislative Branch may hold
uncooperative officers in contempt of Congress or even
impeach them.

     The majority worries that these political remedies are
“impracticable,” Maj. Op. at 34, and it offers judicial
enforcement as a supplement. But judicial involvement cannot
solve Congress’s problems when political tools fail. Courts
cannot ensure that the Legislative Branch gets timely access to
information from a dilatory Executive Branch; we take too
long. Courts also cannot intervene without displacing the
centuries-old system of negotiation, accommodation, and
                                22
(sometimes) political retaliation; one party or the other—likely
an Executive Branch that benefits from delay—will walk away
from the bargaining table and force litigation. And even if
Congress eventually prevails in court, we cannot be sure that a
“President [who] loses the lawsuit”—having already defied
Congress and withstood political pressure—will “faithfully
implement the [c]ourt’s decree.” Windsor, 570 U.S. at 791
(Scalia, J., dissenting).

     Worst of all, we cannot offer the political branches the
remedy of judicial enforcement without squandering the
precious reserve of public confidence that makes our
judgments efficacious in the first place. Article III’s limitations
are for the other branches’ protection, but they are for our
protection too. Parties respect neither our “force” nor our “will”
but our “judgment.” FEDERALIST NO. 78 (Alexander
Hamilton). If we venture into this increasingly politicized
territory, we risk undermining that neutrality and losing the
public’s trust. We do neither ourselves nor the parties any
favors by embarking down this path, and I would leave the
political branches to resolve their disputes through the political
process—as the Constitution demands. Respectfully, I dissent.